         Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 1 of 65 Page ID #:1


    ~~~~b~~ ~~~ ~~ Graz
    FU`LN               ; ~~~                                                                             FEB - 3 2020
    COMMITTED NAME (~f different)

    t~~r~c~ ~~.~nc~.b ~~~
    FULL AD RESS IN    UDING NAME OF INSTITIPCION

  -~c?,el~;~ cam-~Z~ ~,


                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
  —~--~—~
                                                                      SASE~~ y 1 U — U ~ ~ ~ ~
                                                                                               ~~K=SK
                                                                                               To be supplied by the Clerk
                                                        PLAINTIFF,
   ~         ~~~~~~\~~                                                      CIVIL RIGHTS COMPLAINT
 M ~-~{         ~~~n ~~                                                         PURSUANT TO (Check ore
~'l ~')~ .~~~i
            `                                                     ~;42 U.S.C. § 1983
               ~~~i~                                DEFENDANT(S). ~
                                                                    Bivens v. Six Unknown Agents 403 U.S. 388(1971)

 A. PREVIOUS LAWSUITS

      1. Have you brought any other lawsuits in a federal court while a prisoner: ❑Yes ~No

      2. If your answer to "1." is yes, how many?

           Describe the lawsuit in the space below. (If there is more than one lawsuit, describe the additional
                                                                                                                lawsuits on an
           attached piece of paper using the same outline.)


                                                    l                  rr~l
        ~~~~-Fvll
       ~nlr~~~-~~ ~~~y ~n~~~
                                                                                 ~--~ y
                                                                                       RECEIVED
                                                                                 R K.U.S. DI;iTRICT COURT



                                                                                  JAN 3 1 2020
                                                                                  L DIST




                                                        CIVIL RIGHTS COMPLAINT
CV-66 (7/97)
                                                                                                                             Page 1 of6
       Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 2 of 65 Page ID #:2


          a. Parties to this
             Plaintiff                                            ~.s Gnu ~r ~~~.-~#C~~.~11f ~~(o
               ~= a L\ .~                                         D

               Defendants .~- 1'YI YY1 ~ U ``   Id
                                                                                          SOU              v       ~' I ~ ~~ lP
          b. Court                                                 X11 ~ r'~ rDl ~ i .~~ ✓1   C~1~X ~



          c. Docket or case number ~~0~-g7~~~~~0
          d. Name ofjudge to whom case was assigned .~ ~~~ ~ S l'~1'~0` "S
         e. Disposition (For example: Was the case dismissed? If so, what was the basis f9r di missal? Was it                       ~9
               appealed? Is it still pending?) 1l~ ~C6~11~~tU ~~`~~~~~r~r,~`'~I~l~                             C~✓~ ~C~ ~ ~~C~~~~
         f.                                                                                                Y




         g. Approximate date of filing lawsuit: ~~ ~ 7
         h. Approximate date of disposition


B. EXHAUSTION OF ADMINISTRATIVE REMEDIES

     1. Is there a grievance procedure available at the institution where the events relating to your current complaint
        occurred? ❑Yes ~No

    2. Have you filed a grievance concerning the facts relating to your current complaint? ❑Yes ~No

         If your answer is no, explain why not




    3. Is the grievance procedure completed? ❑Yes             ❑ No

         If your answer is no, explain why not



    4. Please attach copies of papers related to the grievance procedure.

C. JURISDICTION

    This com plaint alleges that the civil rights of plaintiff ~~~~~'/(J~"~~~                 ~ bU             ~ ~~~
                                                                                          ( not plaintif   name)         2 CJ~ V~    Q

    who presently resides at ~~~d~ ~~~~~w~~;
                                           ~L1~~~1~•~~~ ` ~~e~~ ~ ~

    w e vi lated by the ctions ofthe d fendant(s) named bel w, which actions were directed ag 'nst plainfff t

                                                mst~tu o city w ere v~o anon occurre


                                                     CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                                Page 2 of6
       Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 3 of 65 Page ID #:3




     on (date or dates) ~~- v J I ` L ~                  ~,.~C.,~'~~ Z~ 1 Z—~~~,            ~~T'Z- D           2~ ~.
                                       aim                            aim                             aim

     NOTE:      You need not name more than one defendant or allege more than one claim. If you are naming more than
                five (5) defendants, make a copy of this page to provide the information for additional defendants.

     1. Defendant ~`~ ~ S~ '~~~~-~5                                                                     resides or works at
                         name o ust e en
                                              C~                                                            ~~~vc~~~
                    (full address of first efendant)
                    ~r~l f~'ll~~vl. ~ei'1 J ~J               C~ fl_

         The defendant is sued in his/her(Check one or both):          .individual   ~fficial capacity.

         Explain how this defendant was acting under color of law:                                                  ~
        -~e--~~'1 m i,~q~r~-io►1 ~ c1o~~ e- c~,~-~-hel o ~e~rr~►~►~.~ Jio~o~ ~-bt2~ ~ ~vU ~ V1 `~
        .~ C .~ -~t-+~~~4►~~.ric~ e vu~-~-- ~c1c~-v r~~ f~v~~- ~I~
     2. Defendant       ~~~-r          Y~1 " l~ol             ~   b°l.~ ~ d • b~                        resides or works at
                         name o ust e en ant




         The defendant is sued in his/her (Check one or both): individual              official capacity.

         Explain how this efendant was acting~`nder color of law:
        Flo JAS~ ~ ~~ V~~~1/ V ✓I ~.z`~ ~~ 1 v

                                   f          r


    3. Defendant ~~ r                                                                                   resides or works at
                         name      ust e en ant
                     fb4~~~ ~a ~1 ca                                                         c~Gt-~IZ~b~



         The defendant is sued in his/her(Check one or both):y~individual              official capacity.

         Explain how this d fend nt was ctin under colo of law:
               wr~~~~`~~ ~P~~ ~~~~


                                                       CIVIL RIGHTS COMPLAINT
C V-66(7/97)                                                                                                            Page 3 of6
       Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 4 of 65 Page ID #:4



     4. Defendant                                                                                  resides or works at
                          name o ~rst e en ant


                    (full address of first defendant)


                       e en ant s position an tit e, ~ any


          The defendant is sued in his/her(Check one or both): ❑individual       ❑official capacity.

         Explain how this defendant was acting under color of law:




     5. Defendant                                                                                  resides or works at
                     (full name of first defendant)


                    (full address of first defendant)


                       e en ant s posrt~on an ht e, i any


         The defendant is sued in his/her(Check one or both): ❑individual        ❑official capacity.

         Explain how this defendant was acting under color of law:




                                                        CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                      Page 4 of6
       Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 5 of 65 Page ID #:5


D. CLAIMS*
                                                          CLAIM I
     The following civil right has been violated:
                                         ~1.L




    Supporting Facts: Include all facts you consider important. State the facts clearly, in your own words, and without
    citing legal authority or argument. Be certain you describe, in separately numbered paragraphs, exactly what each
    DEFENDANT(by name)did to violate your right.
    Z~►'1 ~IG►'c'~ invt ~ ~1d.o► c; v~l Y ~ v1~,-~ ~J ~~ `/ c~~~or~d~ ~~~ ~-~ ~ ~ov~ cam(
                 o~Z/o Sll a`~



     ~ +.s~~~c~ ~o~r~- -~ ro v~ e~~~~o~CV~~A , .~~ ~JS ~ ~1 lS ~ o v~1 fir.




    *If there is more than one claim, describe the additional claims) on another attachedpiece ofpaper using the same
    outline.


                                                    CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                     Page 5 of 6
         Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 6 of 65 Page ID #:6


E. REQUEST FOR RELIEF

     I believe that I am entitled to the following specific relief:
                                                                                                         (~ ~S~




   ~c~ ~/f-r ~ ~~.c4r~r~ct> c~~ rill c~~                    n ~,n• v~
                                                                              ~L C~     iraS~S
                   i ~ c~                          mac=               -   c i5 ~(~. ~ ~ ~a ~~1~
     t         ~      ~     c~   1C~~1          ~ ~,~     r ~ io
                                                      lS ~NCO ~
                                               vvt~v~      S~c~ v~~
                                _ o ~i ~  ~~         ` ~ovl ~'I, ~~~t-~- ~ o
                                                 ~.06Z            v~ -~ ireP
    3r             ~.us~ C7-~' ~c io     ~.~~~ ~~~ ~YoS~~               ~ o v~ v vl
     ~~te. ~In ~                 ~-          ~~ct Caul ~ ~~~ ~ ~
                                                                              j Q\                   ~ Ccj~h ~U~~
     ~                      l             -t11 ~1                              ~,

     e~L~c~~~o~l~ ~.                      ~V~~1          ~ ~      ~~~1 -~t~         ~-~S        v
                                                                                               ~.        ~~~




    d/              GO                                                i~~
                   (Date)                                                     ign   r   fPlaintif~




                                                    CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                Page 6 of6
          Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 7 of 65 Page ID #:7




                                                               L.S. Department of Justice
          ~~ ~~     ✓A'~>i
                     r ~~
                                                               Immigration and Natural:.zanon Sen-~ce
                   ~;
          ~;>>.;.,,~~J~
           ~"~;~




                                                                 86~ Fu/ton.l~Iol1
                                                                 Fresno, C.-~ 93~'1-181 h




                                                                               -- -` ;~Ea




           MEMORANDUM FOR A File A28 711 856

                                             ~~

           FROM:             Ronnie Dunkin
                             Special Agent
                             Fresno, CA

          SUBJECT:           Cristobal RANIOS-Quiroz aka: Critobal V.4P.ELA-nuiroz

                     On May 13, 200?. the risht index finserprin: on the I-=;3 relating to Cristobal
          R.A.MOS-Quiroz that was taken that day. was compared with the rsht index ~in;erprint on the
          back ofForm I-%0~ dated February ?, l 999, in A file _~3 7] l 8~b, relatin~> to Cristobal Quiroz
          R~y10S. The Fresno County SherifFs Department's Technical Service Section conducted the
          comparison. Identification Technician III, Susan Willeford and Identification Technician I, David
          Tijerina were both able to determine that both fingerprints had been made by the same Individual.




                                                          ~~               L_._~.
                                                    t` ~'rl                  C

                                                                      ~v/~




~~L.~~I
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 8 of 65 Page ID #:8




                       TRANSMISSION VERIFICATION REPORT

                                                          TIME    X5/13/2618 13:35
                                                          NAME
                                                          FAX
                                                          TEL
                                                          SER.#   BROA2J346546



    D~TE,TIME                              09/13 13:32
    FAY, N0./NAME                          99164642575
    DURATICIN                              60:62:39
    PAGES)                                 04
    RESULT                                 OK
    MODE                                   STANDARD




                             -,
                            -~,-
                                              _.....


                                     '
                                     cam
                                    •
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 9 of 65 Page ID #:9




                                                                               ~~
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 10 of 65 Page ID #:10




          5ER V~

      ~~ ~~~:~~c~~
      u   ~ .-          1      Selective Service Sys    tem
                        m                          e, IL 60094-4638
                              Data Management Center ~ P.O. Box 94638 Palatin
      y    SS
      s                 ~                              WWW.SSS.gOV
                 '` ~




                                                                    October 29, 2016




          MEMORANDUM FOR REGISTRANT
          SUBJECT: Online Verification of Your Registration

                                                                                                ed on
                 This document certifies officially that the below named individual is register
                                                                                        of
                                                                            Section 3 the     Military
          the date shown with the Selective Service System as required by
          Selective Service Act(MSSA)-- 50 U.S.C. 3802.


                               Selective Service Number:                  XX-XXXXXXX-2
                                         Name:                         CRISTOBAL VARELA
                                  Date of Registration:                     2/14/1986



                                                                                             for those
                  Because you have satisfied the MSSA by registering, you remain eligible
                                                                        as  student financia l aid,
          programs and benefits linked to registration compliance, such
                                                                           states, and U.S. citizenship
          government employment, job training, driver's license in several
          for immigrants, for which you are otherwise qualified.

                                                                                           feel free to contact
                     Thank you for your inquiry. If you have any further questions, please
                                                                               ne number  is 847-688-6888
           the Data Management Center at the address above. Our telepho
           or toll -free: 1-888-655-1825.



                            ~~ „           ~, ._~
                                              ~,:
                                            ,~
          ✓~            %~
          ~                           ,~~
~~~                                                                                        ~~
                                                                     Nicole F. Harris
                                                                     DMC Manager
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 11 of 65 Page ID #:11


                                                                                                          Page 1 of 3



        50 USC 3802: Registration
        Text contains those laws in effect on November 2. 2016

        From Title 50-WAR AND NATIONAL DEFENSE
             CHAPTER 49-MILITARY SELECTIVE SERVICE
        J ump To:
            Source Credit
             References In Text
            Codification
             A mendments
            Executive Documents




     §3802. Registration
        (a) Except as otherwise provided in this chapter it shall be the duty of every male citizen of the United
     States, and every other male person residing in the United States, who, on the day or days fixed for the first
     or any subsequent registration, is between the ages of eighteen and twenty-six, to present himself for and
     submit to registration at such time or times and place or places, and in such manner, as shall be determined
                                                                                                                 of
     by proclamation of the President and by rules and regulations prescribed hereunder. The provisions this
     section shall not be applicable to any   alien lawfully admitted  to the United States as a nonimmigran  t  under
     section 1101(a)(15) of title 8, for so long as  he continues  to maintain  a lawful nonimmigra nt status in the
      United States.
        (b) Regulations prescribed pursuant to subsection (a) may require that persons presenting themselves for
     and submitting to registration under this section provide, as part of such registration, such identifying
      information (including date of birth, address, and social security account number) as such regulations may
      prescribe.
     (June 24, 1948, ch. 625, title I, §3, 62 Stat. 605 ;June 19, 1951, ch. 144, title I, §1(c), 65 Stat. 76 ;Pub. L.
     92-129, title I, §101(a)(2), Sept. 28, 1971, 85 Stat. 348 ;Pub. L. 97-86, title IX, §916(a), Dec. 1, 1981, 95
     Stat. 1129 .)

                                             REFERENCES IN TEXT
       This chapter, referred to in subsec. (a), was in the original "this title", meaning title I of act
     June 24, 1948, ch. 625, 62 Stat. 604 ,which is classified principally to this chapter. For
     complete classification of title I to the Code, see Tables.
                                              CODIFICATION
       Section was formerly classified to section 453 of the former Appendix to this title prior to
     editorial reclassification and renumbering as this section.
                                              A MENDMENTS
        1981-Pub. L. 97-86 designated existing provisions as subset.(a) and added subset. (b).
        1971-Pub. L. 92-129 substituted "male person residing in the United States" for "male person
     now or hereafter in the United States" and inserted provision making section inapplicable to
     aliens lawfully admitted to the United States as nonimmigrants under section 1 ~o~(a)(15) of Title ~
     for so long as they maintain lawful nonimmigrant status in the United States.
        1951-Act June 19, 1951, made all male persons now or hereafter in the United States subject
     to registration.
                   PROC. No. 4360. TERMINATION OF REGISTRATION PROCEDURES
       Prot. No. 4360, Mar. 29, 1975, 40 F.R. 14567, 89 Stat. 1255, provided:
       Under authority vested in the President by the Military Selective Service Act (62 Stat. 604), as
     amended [see References in Text note set out under section 3801 of this titleJ, procedures have
     been established for the registration of male citizens of the United States and of other male
     persons who are subject to registration under section 3 of said act, as amended (85 Stat. 348)
       0     .C.
        Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 12 of 65 Page ID #:12




                                                                                                                ,.. _,.....,, ;ermcnenT xesicenc~


                                                                                                                                                hen
                                                                                                                                                     LOS
                                                                                                                                               fr. r+e
                                                                                                                                                             _'s i~ ~ 3~0
       Status as a lowrul permanent resident of the United States is accorded:
                                                                                                                                                                Vii?
                                                                                                                        Spa
            Name                                                                                                              li'• Mole              Dote of Berth (MonM;'DaY/Yso~)
      In Care Of Cristobal                                                                                                  2❑ F.,,,o►.                           01-14-68
            Street           Quiroz RAMOS
                                                                                                                       cry o~ ~~►+                           co„~,ry of a„~,
         Address 8619 Bandera ST,                                                                                          Durango
        e .,,, No, Los Angeles, CA 90002                                                                                                                       ~I~Yic c
                                                                                                                       co~,,.ry o~ w~o~o+~ti                 co~,,,r
                                                                                                                                                                   y o~ ~o~, R~s~a~„«
               r~,Zip
                                                                                                                           ~1e}L1C0
                                                                                                                                                 ~12,11C0
         ._   ~~~ S~atus          1 ~5;ngle                 2 u Moaned                Ocwpanon                         N/I Class or i~me of Adj.r•a~ ~dm. ro U.S. e• r.e. of Che~.q. ro ►....~
              dosed          ~ ~ D~.arced                   3 ❑ Secoro+ed                        U~                                             NI Jeu ~~A~thwrr rne~e r~c~m~
                                                                                                                               Ek'1                                                  ~~
               Dole (Month/Doy,•'Yeor~                                                Preference (If onyx             Country to Which Chorpsobl~ Ilf onrj
                        NA
                                                                                            ~A                                   NA
    ~~on 214 ~a)(14)
                                                                                 Not                                  Mother's F.n+ Nome
                                     i   ❑ Applicobl~-Svbn+itt~d           3 I~YApP~;~obl~                                                                       Fpthe~ s Fvst Nome
     ~pbpr Certification                                                                                                 :~1ai~a Eler.3                                Francisco
     ~pst NIV I~w~d.at (U.S. Consulate Post)                                        Dats of luvante o+ iost NIV
                   LVe',                                                                                                                      Numosr o} lo» NIV                                  Clmufico}~on
                                                                                               NA                                               ~~~                                              o~ io~f Hi~i.~I
     Unfit: t5¢ !olla'..~iry p:a.i;:or c} la.

         ❑ P~btic low 95-a12                                                                                                                                                      ❑ Oeher low (Spet~fY)
                                                                       ❑ Sec. 209 (o) of the i d N Ao                ~ Sec- Tao of the I d r1 ac,
         ❑ Public lo.. vb-?17                                          ❑Sec. 209 fi b) o~ rheld N an                  ❑ Sec. i of she A~i of 11,(2/60
         ❑ Private la.~ No.                                            ❑ Sec. Z~4( )(      1 of the 1 d N Ac+         ❑ Sec. 13 0+ the Any o} 9;11!57
              of the_. Conpre~s_Sessfon                                ❑Sec. 2~5 of rheld N An
                                                                                                                      ❑Sec. 21~ (dl of tfie j b N Act
                                           ,
                                           .                                                 LQS
      A~ el                                 ~
                 /N~w~Fi                   ~~ar~/                             °'~
                                                               ~~•~~~                                           ~ORf O~ EMfr /pf /[~►~~Mf MT fE3~DFN~
                                                                                                                                                      !
                                                                                               Z66 ~~3
    CIO~f OI Od AMY~On I/nr'.~ ~iwrh~r//



   REM~RRS
                                                                                                                                          -     ~-                            ~     -'
  RECOh~h~H+DED 1r: n...,~.,,~..~„M n~7...~                                , a,.~
                                                                                                                                                                          -         -_


                                                                                                    ACTION
                                                                                                                                                         ~                                   '



                                                                                                    DD
                                                                                                                                                                Yr ,...           _ --~_
                                                                                                                                               ,. . .~ ..

                                                                                                    DiSTRiG
   ~R ll5~ ~d YISA ~0~1?ROL t3F~lC~
                                                                                                                                  -                                                      -
                                                                                                                                              ,✓'
  Date
                                                                                                                      ". ✓-l
                                                                                                                      ~    am         '
                                                                                                                                      `~` f `f/,
                                                                                                                                             ~'~, ~~
                                                                                                                                               , i~         ~          s
  ~OflIQ11 StOf!

                                                                                                                                  ~!
 Preference Category

 Number
                                                                                                                                                                                                  ~ ~
 ~Ylonth of Issuance _


 Signed
                                           ,~ „~ are, o.o~ ~i s,o,.,


~~: Pape 2 Molter Idea copy sent on
~[: Pape 3 AOIT and Stotisficol repon copy sen~ on
                        Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 13 of 65 Page ID #:13




                                                                                                                                                                                                        ..
                                                                                                                                                                                  ~ ~        ~ 1                                         1~   W1
                                                                                                                                                       ~   ~ ~ ~A   F`,~~                                    ~   ~ ~y        i! L                  .1'z~`~
                                                                                                      ~_.~ I~   C."~i V ~, ~~YJ b r a       } „~~'~~

                                                                                                                                                                                                        .:                                         ~
                                                                                                                                                                                                                                           ~idli~~~✓
                                                                                                                                                                                                                  `~     u          ~=`~'
                                                                                                                                                                                                                                      ,~ ~   f ~wb~
                                                                                                    , i.;a~ y=i,~-      [z~       ~S :~ : ~    i , ;biter       s ,~_'~_.e t~_:E a , ~ ! > ~9           6,,fa.
                                                                                                                                                                                                             :                      ~      ~'
                                                                                                                                                                                                                                        .~_ _          _




                                                                                                    _ ~c~rnF,c~re of uve eiani                                                I ~ B I `l (~ ~ ~ 5 3 ~
                                                                                                                9TA7T_ AA G~LIFAGNI~                                                 ..,.... .....~.~' _'_ _~'_ '__'___
                                          l/l NlIYE G CKID--f~ii                                          Ile. Mlpp~t                                      I1C. LAA
                         -"- --             Cristo                                                        i     Cristobal                                  i        Varela
                          r►ns
                    ~    (,~D             25!7[           k 71Y iRiK 9~aCt1, TWstl ~Q V M~K1~; Tip G!p                            /1DATZ d dRTN--~--Yprn~ p~~. 7[M            110. N01J11-Q0. NOiJw CLOt'JI 71r~
                                            Hale          ''"` Single                           ; "'~ ~~ ~                    ~     April 8, 1986                             ~           1848
                                          Sll RAC[ - 07 BiRM~—Wat d MOMTfK ~Ow Fwm.R~                                   iii J71~IlT ADDgil3 QTYli. ti+M. p1 ~oCwnGi                             ~                        \
                        ~+                  SainE`Francis Med eal Center                                              ; 3630 E. Imperial wry.
                           ~              ec cnr ow ,ovm                                                                nay co~rrrr
                        ~""                 L}T~ood                              ~                                    ; I,os Angeles
                        FwTHLt        - aa. war[. or r~17„er—.war         -. -   ;~a ~upp~t                             fee u~sr                                                  7. srwn w ~JfTM       a w~.[ w rnTt~ua
                                            Cristobal                            ~                                      ~ Varela                                                        ~                        lg
                    ~~                 e~ Hw~.e a worrrw—.wsr                    Boa ~                                Esc u~r r.rm w+o                                            ~a nnn or enan~ ~ ~. woaorr+orHrn
                        ~D                  AYice                                ~                                    ; Rosales                                                         CA                        20
                 ~AIKx!'3             ~~d^,•~ n..ar Y w..~:.~v~wm +.~ ~Zw                      wn         on~o~                     w.a                              ~t~ ~u~~cuw'ro uav-. .         HaG wn acm
                    °~'~'             ,
                                      ~.u...oco~w.a„o,....srwr.
                                          m ~~ ~ ~-R» ~.                                                                                                             i
                    G7)ON             acr~mQ                                                                                                                                Hother                  i 4-8-86
                                      ~ esir~ tawi ~ ~rt~oo nr rnw f                                  wry ow on.s •   —                           ow mu              ;~x •r--.•~ rwro               '7ae a        ae.~:-;: ~. .
                    ATT~~             uo rw~7rr c.anrvws ~~ ~uir~ w~                                               ~{ '                         M n
                        w►rr-a        n+uo~aao+n~vo.uu~rwio ;:                                   Md1~ ~~'V{~L~                        ~         /" ~I/.              ~      C3~                     ~        y   p
                    Cp1T~i.           to                                             ~        nrm r~uar~ u~o canon
                    u~                ~                        ~                     > ;L. McMillan                  1704 W. Manchester Blvd. #105                                 Los Angeles, CA                    90044
                        ~~            t0. ouTf—w~a:wn v o~nm
                                                                      -                  ..
                                                                                     ~a iotwL Rea~ruwR=~wnw                             ~                                             ~7. wa ~ce+nmrow4eN.nww~n
                                                                                                                                                                                        .jc~ 0 3 isss




     \"~~\"\l~\11 '                         This is to certdy that This document is a true copy of the olficial record tiled wish the Registrar-gecorder/County Cl=rk
\~~.~~ P
           L   OF       t' ~~ II                          /J    /~j
    ' ~~V PEK4              CC ~~~!
                                                                      /-~~
                ~
                ~,
                           Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 14 of 65 Page ID #:14




                 ~`'~'h~Nrf ~if~ ~.;                    ¢'~'~                             'S ~.            ~1~r , 1 ~ t                 J t T~~1 r                                               I ~         >l~'                           '~_{ •~

                                                                                                                   .c Ja '1 '. UI              4
                                                                                                                                             ~t,~~t~                                                                   1                ~      ~ ~1 J
      ~.- ~~ ~~'~          u l ~~~,~                }       J~s .~ ~                  r ~7'                                                          `, 1'~~~~~1 l'           ~ LI~a~~1
                                                                                                  _                _                            ,._                                         s
             ,~~~ it                                                                                                                                                                                                                                      ~~
                                                                                                                                                                       C'd                              - ~~f.:^    : ii . ~~ ,i y'.
  ._.`s_ -i}'nL[J_.                                     ~   .i ~..%E ~ ~   ~   ~~ I       ~   ~,i~.        5 1'~,71~         -.    ~    e`e ~: ~:i :,i F' ..,{! d            %"~.. t     ~:( il                                        ~~r ~_~.~6~F~
                                                                                                                                                                                                                                                                       ~i           -~:n
      rrF

           .'{
.;,




  ~,
~~
:                   -'._




                               o~--                                                               C~~'T~~tCATE 4F LIVE BIRTH                                                                                                           r.       V\                              ~ '~'~
:~-t                                                                                           ---  STATE OF CALIFORNIA                                                                                                      ~                                                 S_,. ,.
                                                            sr~~ri~e nwern            ~                U3E BLACK INK ONLY                                                                              LpCAI R£'"r~6TAATKN~p5TA1CT ANDCERTIFICAiE NUMBER
~'••                                            Ili.NAME OF CMkO-cwcr.w[:.~                                                  ~ 1~. MIDDLE                                              ~ IC L~4T .r~r~ri'                                                                                       '

~"                                ns~s           APRIL                                                                       . ELENA                                                   ~ V~RELA
                               CFUID           2. SF~(              ~w:nm eru..~.~ue...vr:.ctc                 ~~e.~wtr~12. tie CrdD ~n.              ~A. DATE Of BIN iM-.~orrtw.u~r. ~[~w                         1 CB: MOON-~)~~QNI C~DCw ~....

                                              ~ FEI~iALE               SIN&LE                                  ;-~V ~` - ~                              APRIL 12, 1990                                             ;'              0403                                     ~`'I
                                                   ~..:c[ Jc 6..
                                                               ~:ti-r:,::::~~~ on f~Cn m                                                     ~ SB. 67PEET ADORE56-:nccr..c.~ecn.m ~...:.~.:.                                                                                                    -
                           ! ~E                JS~'. FRpNCiS MEDICAL CENTER                                                                  ;3630 E. i IMPERIAL NyY:
                                 OF                                                                                                          ~                                                                                                                                                  -
       ~.                      DI(=1'1+        x'~Tr        ~                                                                                ;SO.CIXMTY                                                            ~ SE.PLANN[p RwCE OF BIRTH                                                   =.
~(                                              ~v~N00G                                                                                      ~ LOS ANGELES                                                         ; ~ic7SP1TA!
                              FATHER           ~A. NAME OF fATMEP.-i~nz~ ~on[v.               ~ 8B. MIDDLE                                   ~ 6C U5T -.IAfLL~~                                                     >. STATE OF B1RIH -        8 D>TE OF BIRT~i               ~                 -~

~x
  -                            ~
                              ~H~~o             CRIST09AL                                     ~ -                                            ~ vARELA                                                                 MEXICC                  i LI NK                                           ~
~•                           ►to'THER -       es. n~Me or .Km+en-ru.-~wc.,,                   , se: w~oo~E                                   i'se u~sr .r.a-~.                                                     ~ ~o: sure or einrH         ~ t, oar ov exi7N
      k-                      ~~                ALICE                                         ~ -                                  -~          ROSAIES                                                               CA                         12 / 11/6`5
y ~- ~                      S~RE~MT 9 ...«~' M.r ~                    2 ►Er_~v.~m rw ' 12A. P                  E       OA ~wEN INrORniANT-        i~TY11[                                    ~          12R RELAi1pNA11P TO C~+~LO            ~ t3G-O47E.fiiGYEo                ~
  i-.
  .q~
                             CERTIFI
                             u„oH     ~~~MECT",o
                                                    ~~~ .           ~ ~;..~'~: ~                           ~                  -                             j                                          ;MOTHER                                ~ 4/13/90                       ~'
                             _                  r ,~ ate. ~,,, .M R,~ ,m ;13;
                                              i Cil1!i~ 1F/1+ M_ Cn~O wuc r]Iw ~Lrv[                  .A           D          C     1    -efiawRl~E-     P[C p'lnl                                     ~ 138. LICENSE.NUMBEq
                                                                                                                                                                                                       ' A 19 641
                                                                                                                                                                                                                                                C pA1[ gGk~p                 ''~'
                                  OF          19D: TYPE> NAME, TIT1E ANO MAILLM3 APDP~9 OF ATT                               CAM                                                         Id. TVP£D NI1NC ANO'TRLE W RRTIFKII IF C~tHER hIAN 4TT
F. s                          ~s~na            H `L~ HEIiSLcY,n~,5v"o ~{ LCR6 BEACh BL.0 i~iPTON
                                                                                                                                                                                                                                                               D~IYT
                                                                                                                                                                                                                                                                             `??-',,~'„
                            I~AL.             13,. :FiE GF .'JFi1TH            i sa: siwrE cu.[ ~+[~.'                    ~a. ~OUtL RE~yP.         =L~wi
                                                                                                                                                                                                                           ':~-~         —_' ~r~+cro
                                                                                                                                                                                                                                              __     or
                                                                                                                                                                                                                                                  __ ..__:S~RATpN
~~,                                       I                                          ~f i~*E l6a d.~~~1


                             _,                                                                                          ~
                           R €~itLTRA:-                                                                    ~
      .~                                                                                                                                                                                                                                      1~ ig~4                              w.•
                                                                                                                                        ".
                     r                                                                                   .?                                       ~f                ,-
        _                                                                                               ~                     .~                              ~,
=~ ~,.: -                                                                                             ;~                                                                          -~,.
                                                                                       ~.                                                         ,r _.. _.              ~,
--                                                                                    ~                                           ._,                                             J.._ .

                                                                                                      /~~~
            jl                                                                                                                                                                                                                                                                             _

                                                T his is io certify ihz~ this document is a uue copy of the official record tiled with the FegVstrao- Recorder/County Clerk                                                                                                                -+
            y~~~~~~~~giqhry'                                                                                                                                                                                                                                ~~v~ognn
              L OF T ~11~                                                                                                                                                                                                                                  ~        ~~~I~ ~
                        Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 15 of 65 Page ID #:15



                                                                                                  ~.'~~              ~ ~ "'._'~;, ~,,         v ~        ;,L°i~ ~       -i ~ ~~~.~~~                              -r-1'                             L:. ,~--~7                y sL~asu+raFlin      ~ ~-
        /`~iuG2~~'9r hip ~- fi r ~ ~ .,~                ~        `;~~.
        ~1^I~~ ~~I~l~.,aF~E~~r                       ~,♦~    ~      ~                           ~
     .~ 1, fir-       ~l               :~ s~,~ ~ ~                            ., ~                  s   ~'
                                                                                                                          ~,,_ 4
                                                                                                                         ~~i
                                                                                                                           ~~ ql ~                  ~ .~
                                                                                                                                              III ~.~~E, ly~l ~' 4
                                                                                                                                                                     ~•f i
                                                                                                                                                                              ~ v~
                                                                                                                                                                                ~i j:~ ~.~~.`~~ :'~l~l                    ~ Yf            r 1
                                                                                                                                                                                                                                         -~           i''~r. ~:
                                                                                                                                                                                                                                                      ~.,~A             ~,v ~ ~.~.
                                                                                                                                                                                                                                                                            ~~   ,~p~l
                                                                                                                                                                                                                                                                                                     y~
                                                                                                                                                                                                                                                                                                          ~1.,   _

      ~~~ ~~ ,~I               Ij~    I„{ ~                         i i ~ ~ ~~ r   r      ~~~    i ~~ l i,ir         ~ ~~r   i   ~ ~   ii .    ~    r r ~~ ~   ~     , i„ ~          i~ ~~i~~~ r         ~~ iii             ~   ~~fr i         ~ ~ rt~~~       1     [` y~j     y~~~              ,ry
                 ,         I          ~'Xl f                                                                                                                                                                                                                                     h                 ry p


     jvr ~~.,                                                    iAj~.s                _. ~     . . .         r.~F~,n~ ~.,~_                       _~ ~~6°. ! .:~1.~: i:t:i. _f~ .r~.,~~ F? / ~.~~..° ~3e~]!                                  ~ _    ~zs'~i.                          rr.s_L._t




                                                                                                                                                                                                                                                                                                  ~,;,
                                                                                                                          CERYIFFC~ITE O~ LIVE BIRTH                                                                  ~ ~.J 19 I ~# ~ O C':
                                                                                                                            STAl'E 8F CALIFORh71A
                                               S TALE FILE NUAfBER                                                           USE BLACK INK O►dLY                                                   LOCAL HE013TAAT1pN g5TR:CT AND CERi1FICATED
                                                                                                                         ~
                                                                                                                         ~ ~                                                              IC. LAST (FANCY)

                               I     tA. NAME OF CHILD— F~xs* (orvEs~
                                     n~ ry
                                                                                                                                                                                                             1~8 Fi UR (1
             CHILD                   2. SEX                 yl iH15 &RiH.SHGt~TW P1, ETC. ~~B.F MATiPIE. MS Q1lD 15T.s0. ~A DAlE OF BIRTH •-MIi.UDD/CCYY                                                    -~~NO         UH GloCR 7RiE)

                                     MALE.                   SINGLE                                          ~ E~c           _                           07/Oe1/19~~                                              i        ~             61210
                                                                                                                                       -      ~ 58 SiAEE7 ADDRESS •-- eiREELNw.~6EN, on louTgH
                                                                                                                                                                                                                                                                                      —
                                     6A.PLACE OF BIRTH •            rum or NosvRAL oa fAauiv

           PI~cE                     SUHURHAty MEDICAL CENTER                                                                                 ~164~3 C. COLORADO AVE.
                                                                                                                                              j 6D. COUMY                                                                 ~ 6E. PLANNED PUCE OF BIRTH
            BIRTH                    ~' C~~
                                     PARAMOUNT                                                                                                iL9S AN~EL.ES                                                               HOSPITAL
                                                                                                                                              ~6C LAST IF~Mi'0                                                            7. STATE OF BIRTH
           FATHER              ~ NA1.tE OF FATHER --• Fltt57 ~crvEx)                            X 68. MIUDLE                                                                                                                                                       8. DATE OF 81RTH

            CHD                      WITHHELD                                                   ; WITHH~LI7                            ~—                                                                                 —
          IAOTHER               9A_ NAME OF MOI HER ~~~ ~~q97 ~onEH~                            X98. MIpDLE                                   ~8C UST (►u~~~M)                                                             tU. STATE OF BIRTH                  i I. DATE OF BIRTH -
                                                                                                                                              1
            cHin      ALIEE                         ~—                                                                                        ;RO~ALES                                                                    CA                                   1~/11/b3
                                                                                                                                                                                                     i1~B flELAT10N5HIP i~O CHILD                          F12C. DATE SIOHEO
          PARENTS ~CERi1fY THATIMAVE REVIEW ED THE 12A. PA~TOfl 07HEf; ::::.^..^.~A!R •-•~~j1~iVHE                                                                         !
           CERTIFI'  ANUEG OP.REC7~T07NETBEB1~Of MY              /
                                                         ~~~.ec~--                        ~/~
                                                                                         _~D~-./                                                                               ~~~--- ~ ~IR YN
                                                                                                                                                                                            .                                   If   LERK                  X09/.2.1 /_9_S
           CATION ;. KNcr~oce
                               1 CCpblV THAT iME CMILD WA660~IN'AWE 13A. ATTCNDAIJ!OH CERi1FlE --6aruiuRE--DEaAEE OA (rt                                                                             X139. LICENSE.NUMBER                           . ."~-13C, DATE SIGNED
                               1.7 iXE DAfE. HOUR AHD PLACf 91A EO                        ~
          r,ERT1Fl•
          CkTION
                                                                          n
                                                                                                                     _
                                                                                                                                 ~ ~ 1~                    G                  ~}-                    i A043318                                             ~       ~p •D(~ ~; R:S
            OF• - -            13o TYPED NAME, iITLEAND MAtLINO ADDRES50F ATTENDANT                                                                                                           ~Il.TYPED-FLWEANDTrtIE Of CERTIFIERIFO7HEATWW A77EDDANf-
          BIRTH                      ~ DE LA ~20SA,MD,16415 S CO~ORAllO,PARAMOUNT                                                                                                            i                        ~
                               1SA DATE OF CFAT:i                          158. STATE FlLE NO ~                           16. LOCAL HEOISi            --       ~r                                                                I1. DATE ACCEPTED FOR AEdSTfUiION `.
           LOCAL                                                               ~9TATF USE ~Nlrj
        flEGISTRAR                                                                                                                                 t -               ~~e                                                                      0 ~ / 1.Q / 1996
                                      --
                                      ------------______-----~~--~------~---- ~----------                                                                              -=—f---
                                                                               ,~                                                                                      ~~~
                                                                                                                         ~~-~
                                                                                                                          ,,
                                                                                                                                                                     G=~
                                                                                                                                                     ~                           l


      "`\\`\~`~\\~ ,1                            ih~s is to ceh-~fy Ihal this document is z true copy of the ofLcial record filed with the Registrar-Recorder/County Clerk




••              ~ r_< _ ~ o
                i~~~
                       Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 16 of 65 Page ID #:16


                                                                                                                                     r~                                                                                         ti s
                                                                   `j                                                                                                                                                                                            1 ~`  tSi
                                                                                                                                                                                                                                                                    ~~~—          -~1.-~                      ~.~<. ~.
              ~      5~~~~    ~'W~~~~°
                                     ~IJPyz              T 1 t                               r-"~~ ~ ~i           .~ - t i t~ ~~~ ~. IJ ~ ~ 1 I'
                                                                                   l                                                             f ~ `~ ~ ~ f                              ~'~ 1 1 J~ ~~ T}                                                                                                       ~.'.
                                                                                                                                                                                                                                ~)                                              f                    ~
           I~N~i       ~ E       ~~~,II~~~
                                                                                                                                                                                                                                 f~          r ~ ^l                             -              q                    '~
                                                    r r 1~,             t     ~   _cr r ~L~'                      J(iiii;'~;r` ~'t~ ur,'I,l~~.~~                                                                                     ~.Yy _
        - ~ ~r ~ ~ ~r~ ~         {.r , , n a 1l^   ~n -  C                  c+                                                                   ~jiii!_j~~r l,~~'s~~,~~5~_                                                                  1-~_~~,;~,~                                             ~
                    4                                                              .~  _ ~                        K :-       ~~    ~ ~r       . r.z <           ~    __
                                  1 ~~M1   ~ ~ .~/ti'-             -                                  —                                                                                                                              7 f _c ~ _ ,~, G7~                            ~:                    ~
                A 7 -           ~~I                      ~   i~r   ii       i     i ii       ~ r ~   i~             i,       ~ - 1~     ~~   ,
                                                                                                                                                     s,.~. .    :w~~                                                fi=r       -sue                                                               ~^,~~,~ i
                                                                                                                                                                                                                                                                                                                        ~~ u
                    7 ~1~                  L1        -                                                                                                          lit ri        ~ iN   ~ ~    ~    ~~ ~       ~               -I  i~  i u ~ ~ dill            ^'~^.~'.-a~L
                                                                                                                                                                                                                                                      i i 1i~~iAiif                      \
                                                                                                                                                                                                                                                                    11 G                     I I, ~$1$                     ~
                                                                                                                                                                                                                                                                                ~` l'1       ~ ~~1 `~~II
                    ~~~~       ~ ~
                                                                                                                                                               .:'                          :•                                                                       P
                                                                                                                                                                                                                                      l                     ,~

  J
  1
      :..;
                                                                                                                                                                                                                                                                                                                               F




                                                                                                                  CERTIFICATE OF LIVE BIRTH                                                                                          1199719031972
                                                                                                                    STATE OF CALIFORPVIA
                                                STA7E FILE NUMBER..                                                                                                                                                                                                                                                        ~
                                                                                                                                      USE BLACK INK ONLY                                                             LOCAL REaISTAATON DISTRICT 14ND
                                1A. NAME OF CHILD— FlfsT~orvEN)                                                                                                                                                                                      CERTIFICATE NUIdBER                                            ~
                                                                                                                     ~ 18. MIDDLE
                                                                                                                                                                                                    ~~C. LET (F~µ~
                THIS             =SPCC                                                                               i        DSP.HC7EL                                                             i               VF..~SLA
               CHILD           z:sex                     ~,TMa e~rrrH, sraci~ ~rvini. Erc. ~ ~.~ uuirnF.n+s o,in,sr.aa, u,                                                                                                                                                                                          ~
                                                                                                                          o~~ of elan+--• wwo~rr                                                                                  ~ lB. FLOUR — R~ HOua CLOCK~E)
                                 MALH                     SINGLE                           i~~        -                    02/02/1997                                                                                            i                   0230
                               SA. PLACE OF BIRTIiti-• MAr.1E OF NOS~fTAL OR FAC~UTY                                                             ~ SB. STREET ADDRE55 -- srq~,wue,~eea, oa ~ncatioN
              PLACE             ST. FR112dCIS bSBDICAL C~7TSR                                                                                                                                                                                                                                                   ~
                                                                                                                                                 i         3630 S. IMPSRI7IL HS4Y.
                               ~~ CITY
                                                                                                                                                                                                                                                                                                                I         ~
              BIRTH                                                                                                      T                       ~ SD. CWHTV
                                                                                                                                                                                                                                     ~ SE. PLANNED PLACE OF BIgTH
                                LYN4000D                                                                                                     i            IRS A2iG$LES                                                               i H09PITAL
              FATHER          6A. NAME OF FATHER ••• Firts7(oivEN)                       ~ 6B. MIDDLE                                        16C UST(F~~~7
                                                                                                                                                                                                                                      7. STATE OF BIH7H                  B. DATE OF BIRTH ~ - '
              CHLD             ~ISTOBAI.                                                 i   -                                               i            VARSL31
             MOTHER
                                                                                                                                                                                                                                          D~RICO                          01/14/1966
                              6A- NAMEOF MOTHER --F~Rsi ~arvEH~                          ~ BB. MIDDLE                                        i BC. UST IwaDEw1
                                                                                                                                                                                                                                      10. STATE OF BIRTH                 ~f 7. pgTE OF BIgTH
              CHILD            TICS                                                      i   -                                               ~           ROSAS+TSS
             pppEN7'S        1 CERTIFY THAT 1 NAVE NEYIEW ED THE 12A. PARENT O
                                                                                                                                                                                                                                          CA                              12/11/1965
                                                                                                                         E            FORMANT-- 6~                        E                                            ~ 12B. REUTIONSII~P TO C19LD
             CERTIFI'        AHADG~ORHECT7TO.iMETBE9T~OFpMY ~                                                                                                                                                                                                        ~ 12C. DATE SIOIJED
             CATI~           IQ10lY4EDCiE. '.
                                                                                                                                                                                                                       I   ~~~R
                             1 GEHTIFV THAT:iME CNI`D WAS BORN                                                                                                                                                                                                       ~ 0~/~05/~3997
                             AT THE aTE, MOVR AXD PUCE STATED.ALIVE
                                                                 ~
                                                                    -~gq,'                                    NT O       E            FlER =-- 9                     E-       E oq                                     ~ 739. LICENSE NVMBER
             CEFiT1F1•                                                                                                                                                                                                         ~~ - -                                1 13C. DATE SIGNED
             caTror~                                                                                          i                                                                                                        ~   G038735                                   ~   03/07/1997
               Vr            13D 7YPED NAME, T17~ AND MAIUNQ AWMtSS OF RI 1 C7(UAN
             BIRTH                                                    -  ~         1                                                                                                                            ~ ~~. ~ rrev nnmt nnu ~~~tt OF GtRT1F1EA
                              ~ LSB~~                                                                                                                                                                                                                    IF OTHER TFUN ATTEI~pAM
                                      ~3628 S IMPHRIAL IiWY,STS 408,LYNWOOD
                                                                                                                                                                                                                i                         ~
                            15A. DATE OF DEATH                      i 5Bi STATE.FIIP NO.-~-               -       16. LOCAL REG1
             LOCAL                  -                                   (STATE USE ONLI') -                                                               R — s+o ruiur~                                ~
       REGISTNAR                                                                                                                             v~ ~                                                                                             17. DATE A~CEPTEU FOR REGISTAATIDW
                                                                                                                                         I~~~~~fvt~                                                                             G                   04 i14i 1997




                                                                                                                                                                                                                     my Glerk

~ 5.• Ewa cKn ''• yam ~~~i~
               .~     S i/                 //~               6~'~~
                Y   ~ ~
    ~,-.~..~~~cA.T.,,,
                                                                                                                                                                                                                                 n.... ~.~ ,,.,, ..... .._~..'_"'_
  Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 17 of 65 Page ID #:17



'~~;s ~nge.es ~upe~~~or ~~t~urt ~ a ~~~~~ =_:ase ~umm~rY                              ra~c i vi ~




   ALICC ROSALES VS CRISTO[3RL VARCL//~,

  ~ili~~ ~~tea 04/13/2006
  C~s~ ~'y~e: Dissolution of Marriage (General Jurisdiction)
  S~~~u~: Pending


  future Hearoe~gs
  None


                                Documents Filed ~ Proceeding Information

  Parties

  ROSALES ALICE -Petitioner

  VARELA CRISTOBAL -Respondent

 VILLEGAS JOSE ARMANDO -Attorney for Petitioner


                      Case Information ~ Party Information ~ Proceeding Information

 Documents Filed (Filing dates listed in descending order)

 07/09/2007 Proof of Service-Summons & Com

07/09/2007 Request-Enter Default

05/11/2007 Judgment-Package Received-2336

03/12/2007 Petition-Amended
Filed by Petitioner
                                                                           ;~
12/05/ 006 Judgment-Package Received-2336                             ,/ff
                                                                         jam`
                                                                     ~,J~
10/18/200 Request-Enter Default                                            /

04/13/2006 Petition                                              G~,
Filed by Petitioner

Q4/13/2006 Summons-Family Law
Filed by Petitioner

~4~<.~/~~06 Declaration-Uriiorm Custody Minor'
      Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 18 of 65 Page ID #:18
•   Q,.~ Departxat~lJsstice
    ~~ma r                    sera                                         Warrant of
    2001 Seaside Avenue.
    San P~edt~+o (T.I.), CA 90731                                                         File No: A2s ~ ~i ~~~




       To any officer offfie United Stators Immigration and Nataralization Service:




                 Cristobal Quiroz RAMOS
                                                  (Feu ~eofaliea)



          whp Catered the United States St     Los A n g eles, Ca.                    pn M a r c h 31 , 1988
                                                         (Pf~oe dmap)                           G~ateg')


          is subject to removaUdeportatiion from the Unit~c: States, based upon a final order by.

                ~ an immigrationjudge in exclusion, deportation, or removal proxedings
                D a dis~ict direcb~r or a dis~ict directn~s designated official
                D the Board ofImmigration Appeals
                ❑ a Unitod S~ District or Magistrate Court Judge

         and pursuant to the following provisions ofthe Immigration and Nationality Act
          S~CTIQs:      237~a)(21(R)(iii)




        I,the umdersignod officer ofthe United States, by virtue ofthe power and authority vested in the
        Attorney General under the laws ofthe Unitod States and by his or her direction, command you
        to take into custody sad remove from the United States the abovo-named alien, pursuant to law,
        at the expense of



UNDER -DOC T
CONTR
       .~`     ~~G

         ;'~     /                                          r t~ E i ~= :^0~i     I.06 AAiC~.F~.
                                                                                            f CA
                                                                         (Ds.sd a~ae ~oca000)




                                                                                                Form 1-205(Rev ~-~~4i7W
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 19 of 65 Page ID #:19




                                                                                                      GROUNDS OF DEPORT                                                                                                          C.      Deportation and Exclusion Proceeding
                                                                                                                         ABILITY AND                                                                                                                                             s
                                                                                                 I NADMISSIBILITY RE
                                                                                                                     LATED TO CRTMES 1                                                                                            Before April 1, 1997, there were
                                                                                                                                                                                                                                                                   [wo [ypes  of imnu
                                                                                                                                                                                                                         and deportation. Exclusion proce                             grau  on proce edings: exclusion
                                                                                                                                         by                                                                                                                 edins s were for peopl
                                                                                                                       Katherine Brady and Dan Knsse                                                                     S tates. DeportaCion proceeding                           e seeki ng to enter the United
                                                                                                                                                     lbrenner~                                                                                            s were for people who already had
                                                                                                                                                                                                                         States.                                                               entered the United
                                                                                                                                                Conten[s
                                                                                                                                                                                                                                D.      Burden of Proof for ]nadmissi6
                                                                                           f.       Overview of Immigrat                                                                                                                                                iliry
                                                                                                                             ion     Proc    eedi    ngs    ....... .................................1
                                                                                           f[.      Def~nitionofConviction ..............                                                                                       A first time applicant for admission
                                                                                                                                                 .................................................                                                                     must estab lish that ht or
                                                                                           111.     Sentence or    mm~g rati                                                                             .2             beyond doubt entitled to be admit                                         she is "clearly anC
                                                                                                                               on    Purp     oses    ....... ......................................3                                                      ted." 8 U.S.C. § 1229a(c)(2)(A),
                                                                                           IV,      Controlled Substance Otfenses                                                                                       A person retwring w a s[a[us must                                       1NA § 240(c)(3)(A).
                                                                                           V.                                                 .................................................                                                              estab lish 6y "elea r and convi ncing
                                                                                                    Aggr avat ed Felo nies                                                                            ...3              or she is "lawfulVy present pursuant                                        evidence" that he
                                                                                                                           ....... ....... .................................................                                                                  to a prior admission." 8 U.S.C. § I??9a
                                                                                           Vi.      Crimes Involving Moral Turp                                                                   .......5              INA § 240(c)(3)(B).                                                              (c)(3)(B),
                                                                                           V II.                                           itud    e ....... ....... ....... ....... ....... .......
                                                                                                    Firearms and Ezplusive Devi                                                                      ..1 l
                                                                                           V I[I.                                        ces    ....... ....... ....... ....... ....... ....... .......15
                                                                                                    Domestic Violence ..............                                                                                            E.      Burden of Proof for Deponability
                                                                                                                                      .................................................
                                                                                                                                                                                              .........16
                                                                                           Overview of Immigration Proc                                                                                                         The burden
                                                                                                                        eedings                                                                                                             is on the INS  to estab lish a grou
                                                                                                                                                                                                                        convincins evid                                         nd of deportability by "clear and
                                                                                                                                                                                                                                        ence " in the case of a noncitizen who has been adm~
                                                                                                    Civil Na[ure                                                                                                        Sta[cs. 8 U.S.C. § 1229(a)(c)                                            ned to the United
                                                                                                                                                                                                                                                       (3)(A), INA § 240(c)(3)(A).
                                                                                          I mmigration proceedings arc civil                                                                                            iT.     Definition of Conviction
                                                                                                                                     in nature. Hnririades v. Shnughne
                                                                                  580, 594 (1912). Although the                                                                ssy,)4Z U.S.
                                                                                                                        consequences of      depor tatio n  may
                                                                                  deponauon is not punishmene.                                                     be "dras tic,"
                                                                                                                        Galvan u, Presc, 347 U.S. 522,                                                                          A.      Statutory Definition
                                                                                  Consequently, the Supreme Cou                                                 534 (1954).                    (~
                                                                                                                         n has held    repca tediy  that the
                                                                                 j actn laws does not apply to                                                 prohi bition against ex poor
                                                                                                                    deportatio  n  proce  eding s.                                              I '~~                         Congress defines "conviction" ac
                                                                                  U.S. 685,  690                                                    See, e.g.,   Lehmann v. Carson, 353                                                                        8 U.S.C. § 1 101(a)(48)(A), fNA § I01(a)(a8)
                                                                                                   (145 7); Mnrc  elln   v. Bonds, 349 U.S. 302, 3l4                                            1                      (ollows:                                                                             as
                                                                                 A dnms,:28 U,S. 585, S91 (191                                             (1455)', Bugajewiez v.
                                                                                                                       ]). There is a statutory right to
                                                                                 government expense. 8                                                         couns  el, but not at
                                                                                                              U.S.C. § 1362, INA § 292.                                                           ~;  :,                      The term 'conviction' means, with
                                                                                                                                                                                                                                                                   respect to an alitn, a formal
                                                                                                                                                                                           r~          `               judgment of gUtlt of the alien
                                                                                                                                                                                                                                                      entered by a court or, if adjudicauo
                                                                                         B.         Removal Proceedings                                                                                                has been withheld, where:                                           n oC guilt
                                                                                                                                                                                            s' `~ ~\~
                                                                                          A ll imimgranon proceedi        ngs                                                                                              (i)      a judge or ajury has found the
                                                                                                                              that bega  n  on or  after April   1, 1997, are called                                                                                alizn
                                                                                 "removal" proceedings.                                                                                                       `
                                                                                                                                                                                                              _"'~' of guilty or nnlo con~e                               guilt y or tht slim h;is entzrcd a plea
                                                                                                               In remo  val   proce eding  s, an  immigration judge decides whet                                                            ndere or has admitted sufficient
                                                                                 nonciuzen is ~nadmiss      ibk                                                                        her a                   T and                                                         facts io warroni a fi nding of Sui tt.
                                                                                                                 to or depor  table   from  the United States. 8 U.S.C. §
                                                                                 fNA p 240. The grounds of                                                                       1229(a~
                                                                                                                   inadmissibility apply      if a perso
                                                                                 U nited State  s.  The                                                  n  is  seeking admission to
                                                                                                         grou nds  of deportabiliry apply to a person                                                                          (ii)    the judge has ordered some form
                                                                                 has admitted as either an immi                                              whom the United Sta[e                                     the alien's liberty to be imposed.              oC punishmen~, penalty, or resuaini on
                                                                                                                     grant or a non-immigrant.
                                                                                 '        R~~~~~d A~~,.~ znna.                                                                                                                 B.      Specific Dispositions
                                                                                          K~il~cnnc Body Vx a ..ia(f
                                                                                 and the ~ulhnr of CuJi(urnia Criuii annrn~y with the Imm~orant Lcga1 Rtsourcc Ccmcr 'in San Franun~
                                                                                                                    nuf Lnw  and lnuniyrulimi.                                                                                A juvenile court dispositio
                                                                                          Dan Kcssclbtenncr is the diroctnr                                                                                                                               n is not a convi ction for immig ra~ion purposes. tilnur,
                                                                                                                             of We Na~iunal 6nmigratio                                                                 n(Devison, 22 I&N Aec. 1362
                                                                                 Gwld in 6u>wn and the c~•au                                                                                                                                         (BIA
                                                                                                               thur ~f lnun~y~•ariai Law and Crime>, n Project of the National 4awyei                                 (BIA 1981). A disposition unde
                                                                                                                                                                                                                                                             2000 j; Matt er of Rnmir ez-Ri vcrn, 18 I&N Dec. I lS
                                                                                                                                                                                                                                                       r apre-plea diversion s[atute
                                                                                                                                                                                                                                                                                        is nog a conviction. Mnrrcr
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 20 of 65 Page ID #:20




                                                                                                •• A noncrtizen has commuted a crime involving moral turpitude while
                                                                                                                                                                                                         establish that fact to a jury under a beyond a reasonable doubt standard, then ii
                                                                                         under the age of I8; and
                                                                                                                                                                                                         would be an element of an offense, and noc an enhancemen[. !n re Morrinez~
                                                                                                 -- Any imprisonment for [he offense ended more than five years before the
                                                                                                                                                                                                         Zapnra, 24 I. & N. Dec. 424, 429,(BIA 2007), overruling Ma1~er o~Rodriguer
                                                                                         current visa applica[ion.
                                                                                                                                                                                                         Cones, 20 1. &; N. Dec. 587(B 1A 1992).
                                                                                                        Admission of Crime Involving Moral Turpitude
                                                                                                 The moral turpitude ground of inadmissibility may apply even if a
                                                                                                                                                                                 ~~~
                                                                                                                                                                                  .~
                                                                                                                                                                                        ~~     V[IL Domestic Violence
                                                                                                                                                                                   ~~./~                  A.        Deportability
                                                                                         nonci~izen does not have a conviction. A noncitizen is inadmissible if he or she
                                                                                         v oluntarily admits the essential elements of a crime involving moral turpiNde to
                                                                                                                                                                                                      In 1996, Congress added a ground of deportabiliry for domes~ic violence
                                                                                         an INS or Department oC State official. To constitute a valid admission, a                            conviceions and for violations of civil protection orders. 8 U.S.C. § 1?27(a)(2)(E), INA
                                                                                         noncitizen must admit voluntarily to [he elements of the offense after the iNS or                     237(a)(2)(E)•
                                                                                         Departmcnc of State official explains the offense in plain terms. See, e.g., Mnrter
                                                                                         n~G.M., 7 I&N Dec. 40 (A.G. 1956).
                                                                                                                                                                                                                            Domestic Violence Conviction
                                                                                 V II.   Firearms and Explosive Devices                                                                        \
                                                                                                                                                                                               ~         A person is deportable for a convfcnon for a domesuc violence oifcnse i(
                                                                                                                                                                                                 on or after Se tember 30 1996 he or she "is convicted of a crime of doinesuc
                                                                                                Dcponabiliry                                                                                     vin once, a crime o stalking, or a crime of child abuse, child neslect, or child
                                                                                                                                                                                                 aban onment.       e statute defines domestic violence as a "crime of violence (as
                                                                                        A noocitizen faces removal from the United States if he or she has a single                              defined in section 16 of title 18)" directed against a curtent or former spouse,
                                                                                 conviction for purchasing, selling, using, owning, or possessing a firearm in violation of                 `~   co-parent of a child, co-habitator, or other person similarly situated under
                                                                                 law. !NA ~ 237(a)(2)(C), 8 U.S.C. § 1227(a)(2)(C).                                                              domestic violence laws. A crime of violence under 1 B U.S.C. § 16 includes an
                                                                                                          Scope of Record                                                               ~.1~•y'~ offense that "has as an ~lemeut the use, attemptzd use, or threatened use of
                                                                                                                                                                                                 physical force against the person or property of another" or a felony that by its
                                                                                                                                                                                                 nature involves significant risk of use of such force. The Supreme Court's
                                                                                                 I(the statutory definition of the offense does not involve a weapon,[hen a                      analysis of the meaning of the "use oP force" in 18 U.S.C. § 16 in Lencnl v.
                                                                                         conviction is not a firearm offense even iC the record of conviction shows that the
                                                                                                                                                                                                 Ashcroft, 54J U.S. 1 (?004), also applies to domestic violence ground of
                                                                                         defendant aceually used a firearm. Mnrrer ofPerez-Conrrerru, 20 I&N Dec. 615
                                                                                                                                                                                                 deportability which also references 18 U.S.C. § 16 in defining a crime of
                                                                                         (BIA 1992). If a sta[uet punishes use of a weapon, including a Cirearm, then it is a
                                                                                                                                                                                                  domestic violence. Marter n(Sanudo, 2J I&N Dec. 968(BlA 2006). ~'
                                                                                         "divisible offense." A noncitizen convicted under a "divisible statute" is not
                                                                                          deportable Por a fuearm offense unless the record of conviction establishes that
                                                                                                                                                                                                                             V iolation of a Protective Order
                                                                                          the offense committed involved firearms. See, e.g., Mniter njPichnrdo, 21 I&N
                                                                                          Dec. JJO (BlA 1996). A police repon is not part of the record of conviction.
                                                                                                                                                                                                                   The ground of deponability also applies when a nonciuzen is enjoined by
                                                                                          Mnrrer n/'7'eizeirn, 21 f&N Dec. 316(BIA 1996). A conviction for possession of
                                                                                                                                                                                   ;                       a protective order and is found 6y a criminal or civil court eo have violated the
                                                                                          a mmunition is not a firearm offense. Dulnf-Whireway v. DHS, 501 F.3d 116, 123
                                                                                                                                                                                                           portion of thz order that protects "ega~nst credible threats of violence, repeated
                                                                                         (?d Cie 2007).
                                                                                                                                                                                                           harassment, or bodily injury." 8 U.S.C. § 1227(a)(2)(E), INA Q 237(a)(2)(E),
                                                                                                                                                                                    ~
                                                                                                         Sentencing Enhancements
                                                                                                  I n ?007, the Board expressly modified its earlier interpretation of what
                                                                                          constituted a sentencing enhancement in light o(Supreme Coun decisions in
                                                                                          Blakely 'r. Wnsliing~on, 542 U.S, 296, (2004); Apprendi v. New Jersey, SJO U.S.                          ~~       Two dis~in6~ chin6 features betwten the a 66~avalcd felony grnuna and the crime n(dumcsim
                                                                                          a 66 (2000). The HIA now holds [hat if a defendant admitted a fact that                                  violence grnunC ere that the former requires a one year sentence eu incur deportabiliry, while the taller ha>
                                                                                                                                                                     increases                     no srncence requirement at all, and Ihai the crime o(dnmeslit viulrncc ground cnvcrs force asamsi a perzun
                                                                                          punishment or i! the law of the convicting jurisdiction requires the prosecution                         and the aggravricd felony ground includes force against a person nr pruperry.
                                                                                                                                                                            to
                  Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 21 of 65 Page ID #:21




             R~ CORD rJr= D ~PO P.i a~ L E A!►~                                                                                      ,:..   A Al
                                                                                                                                                    -..   ':a.:     ~, ~~. ,~,,.~~,.o~,,
                                                                                                                                            MJdI~ New.e                         i          i••              ~ ho..              :.•~                ~e,.~....p-   ~;.
                                                                                                                                                                                                           I r~,~ ~N w,
                                                                              G..~w Me...•
              NOr.~ 1~00~~0 1 l~n~r~~


    ~_.~, V AR ►~ L A - C ~~ ~ r~ -~                                                              ~
                                                                                                             ~, 5 fo ~,_ ~ -- -
                                                                                                                      I r... nv~wo.,
                                                                                                                                                                                ~ ~ ~ x-~
                                                                                                                                                                                i T      ~ r~..pn~         ~ w..~n          1   ~<avx,.?;             -'
   _ n„ .. e l        ~~.~~n.Q                                I do~~pen r. v1..u., o..d Cov..~.~ e h~...


                      ,~~~ ,~                                           1^'~.~u.•I                 ~5~...q             ~C~~7 ~              (S~a .~              ,_,v .eo.     ,~                 e, re.~~
  :.S       wde,..~                      ~a.~.d...~.)
                                                                                                                                                                                I p
    C `ii.I~'ORNIA STATi PR.~SON, uASCO, CALIiORivZ1~                                                                                       I Is.~~~0 ~' ~eo~O~d w~
                       MOnw~r            ~ X011       nl/~'                                                                                                                               ~.~.I. N0.        _               I!
                                                                                                                                                                                                                             'M
                                                                                                                                                                                                                              '~~r~iel :ioir~            ~~.o o- e
  r e 1. P~Otf. Z~w~~.
                                                                                                                                                                                     P                                     .J S~w.~~•                 ~Or~~C
                  /       /                  YS '                CAL                 Other             EWI                 r~               ~                                        a   i       ~              ~    ~~I`~ U S.00.e~.J                L. J•-•

                                 .e.~n        a el and Ceuni~~ of /r.~e...n~ Ar.:d~ni•                                                                                                    Mf~A00 OI ~~I~~.en/AO P~~~en~i0r~
    ...nor.. l~•.e~. C:y,
                                                                                  {w
                                                                                   y
                                                                                   )                            1~                       ~{~/      ~/
                                                  l` ~              /        SIN /~I ~~            / i✓
                                                                                                                                         .~
                                                                                                                                         % {~ !                   ~       ~i
                                                                                                                                                                                     m        511 . r •                1                ''          ~,
                                                                                               Doi. of Aa~.on                                   te~e~.en Cede                            1 AI~N~0~1                         y~p~ L MOW


               ~,~ /I~/~ ~                                                                 I                                                       E,=
 .,n noel.                                                                                                                                                                          0


                                                                                                                                                                                    n
                                                                                                                                                                                              WASCO~C~                      ~ '~~                   ~i
                                                                                                                                                                                         sr                                         f
                              a,.c C~o,,.,~1~ of e.,~n                                     I ~a ~e.~: ~r~p. t No.)
  =~~. a,e-..,<. rs~o~                                                                                                                           p ~,i~.d
    •
      ! 'N . ~/
  .~a I~~v~O Alm
                          ~
                         /.
                        IV Nr
                                                                   ~


                                                                                  ~
                                                                                               ~


                                                                                          I Sot~n1 S~~~r~n Aftovwl MO~+e
                                                                                                                                                 C Hey ~:~~.d

                                                                                                                                                                                         S ~e~o~ o~ En...
                                                                                                                                                                                                                     ~«L    S~o~~~ wn.~ f..,~d


                                                                                                                                                                                    Y

 ~a~• V,.o I~~v.d
                                                                                                           J
                                                                                            ~/.~—~~—~:99~1~a:
                                                                                           Soa~ol Saay.iy no.                                   S.no C.C. N~c. Ch«1                      l ~^0~~ el i:.w. P.ir~sll~ ;n U.S.


                                                                                          ~                   s:R
                                                                                                                                      ~' I C~..n~~ol :.road                                                                     '
 .~..~n.p.o ~.e~ :.ta.o                                                                    r



                                                                                                                                                                                                          I ~.r..ae.: '.o~.s~,al~r~ ui '..noi ~!..ia,~~
 ••o.+e     ACc:~u.•u nd Ne~.onol.y of 5?over (.Mo~dr~ noTa. .I oD P•e p•.e ~e)


                 ;,~,~                        u ~         -n                                                                              I~:o~~e~l 7~nani onJ ~.~o~o ~n r.p.~~~. No~m~e~.+~o~2 'Ctl..~~. .1 Ina~n
                                                                                                                                                                                                                    3_ u s C
 ~ arw.. ~    ~eT~. ontl r+o 6enoi~y and .~C 7.ei~. .I [no

    ~                                                                                                                                            Z-/~ ~'l //~         CJU 1 V ~:                                     ~          Y
                                                                                          I nnger p,n~rJ                                    lei.o~~ 600. Ctiaucd                                          I ~r:o.~~~~en     o•0 ~(~) ICao~ WorO~)
 ~+o n.e~ :.w:Pro p~~+y .n U.S. Nei .n i~n...e o.o~•

                                                                                          I~ Tll           C ~O                                  ti0~ I.~1l C~     lJ ~    •O. ~n0•                                   ._                 •-          ,~
   ,M O n• CIO ^C~            L' Sit ~t`~r~ I•J]
~aT. a.,d ..c ~~~ o; ~lo~~)(Cwreni) L'.S. implorer                                                     I rrn~ .~ i.~piof.~.,.~                                                       soio,r                 ,.~.                              io:

 U?,='r':.O~J                                                                                                                                                                       Is            tip.
                                                eGen la:a~e C.~app~ahend:d                                   Intl~d• Je~o:l~. wog            tie-n obe.~. .e i~Tr. Plo<e. r«onne~ of lo.~ r~v~. ona ei~Iw~ni~ ..hits ~~~0 ~1., 1. nJ
   e..o~~.• (Gvd'r.r po•~~~~lon vn2ei ~-~:<n
                                             Ind:ca~e Te one and rov~a of                                    ~•o~al   ~o   ~nieno.j         AL.n Ao~ been oo.nad of co...~nvn:todew p.~.:l<pe~ pvr~ron~ io 0 Caw :~: ~;~;
,.,.,,,~~~ oi:.i ond:o. [nr..~nai .;olo~:on.
in~~~ol                          Goy•
                                                             Suoject c_scovere~ a~ ~~e Ca~i:orn_2
 P~ISO`+ N~„~'=': vERELA. CHRISTOPHER                        s~~te P_=soy at Idasco:~~ii:ornia,~~;c
 CDC ~?:          A-18143                                    a«en~~e uas es~zblshed.
 C= ~ '•`:        AXXXXXXXX                                  US I~~ !~
 CGS?:            LOS ANGELES/SOUTHEAST
 Ct:SL ~7:        VA026440                                   Cla~~s r1rn^.esty ?.G ----- ~4~
PC/LS.            PC 273.5(A) ,PC   2-4~-      j
                                               -
                          SPOUSE,ASSN:--G-.-S.I-.--W/-D-.-j+t"1`_''s LrDr. w~~c Yep: '!; ~'/  ~   p Gc S, ~
,,:c~_~: O RPDA=` INJ  TO
                                                             C~a~r~,s D~Lo_t.I,T~;a= '
                                                                                     :e~. ~ ~,~ / i,oca;
~~:.~1C7             04-14-94
        •                                                                                                                                               l.~ ~_T.S          ~c                  j,T;';~L         Vi c_.                       ~?OC_


G=-NSA D.^.TL.                                                                -                                                                         Qprl_Catio~ pe^d_:~~ w_C~                                               USI\S/ Y=5 cr

,r-T ~_:~~~ 5~:.~C~.                                                                                                                                Curren: '~~_,., _s f^_( )~;e•.. G:':'( j~:oo




                                                                                               ~      _'                                                                                      I/~
                                                  _           s
                                                                                                                                                                                                                     (S.p~o w~.~nd 1~j
.7oa. ~n ~.,IGc~.n~`~he-'~~en„n~~l
'                                                      nd ~on~...v. on~r~.~r~.. Isom Sone.n vp~;

                                                                                                                                     P•<n•.0 h.re~•c~ and oxvT~ni.) j~•pon of .m. ,.-) I~e..~
S i 7.lEU~%CN                        -                    1

             ~ r'~ ~             _
                                                                                           ._              ~                     I   QIGu r.

                                                                                                                                                                                                                       OI                       ~    ~.           M.
                G-8i~                                    ~ - -_ ,_ -.                                                                                                                                14
                                   '
                                   i                                                                                                 o.,e e~~~~e        irr~.~~sC         t.~'L'              rZr         =.t..
    Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 22 of 65 Page ID #:22




         The District At~orney oz the County of Los Ance~es, by this ?:~o~-,nation z'_e~s
         that:


                                                    CDUNT ~


             On or about February 6, 1594, in the Caunty of Los Angeles, ttie crime or
        CDR~~RAL Il17URY ~ SrUSE/NHABITANT/GILD'S PARENT, in violatior of P~'       CUDE
        SECTION 273.5(a), a Felony, was ccinnitied by Q~tISIdF~iER V~,A, who did
        willfully and t~].awf;i].ly inflict grporal injury resulting in ~ ;sa~r~atic
        c~nditicn urn ~1ice Resales ,who was the riother of defenc~nt's child.



                                               **** ~


                                             (xUNT 2


            On or about r^ebriaary 6, 1994, in the County of Los Angeles, ;he crime of
       ASSAULm C~tEAT BOD~:Y L~L"L~Y AND W_T~i L~,A~LY WEP.PCI~, in violation of PIIdAL G7DE
       SE~'ION 245~a);1), a Felony; was a~ttun_tt~d tv ~RISZOFHER VER~.A, who did
       w.?ifully and unlawfulll cwt an assault urn Aiic~ Rcsal2s with a deadly
       weapon, to wit, a ~at.'~lt, and Ly means of for: likely to ~xodu~ great
       ccdiZy injury.


           "N~IC~: The a~ve oi~ez~ ?s a ~rious _zory ~ait-~ir. tie ~~an~ng of Final
       C,~~ action ii92o7~c)(23),"



                                        J       ~     z




2
                   Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 23 of 65 Page ID #:23




          1                                                                     :~ ~                                                                                                 ~                                                                        ~
                                                                                                                                                                                                                                                              1.,
       Produced 08/04/x016 from USUS EDMS; Ali                                                     ile No. 02871 1856 Document 0045 of 0100 Page 9                                                                           0( 16

                                                                                                                                                                                                                                               • ; .
                                                                                                                                                                                                                                         __   . j
                                                                                                                                                                                                                                              ~

                                                                                                                                                                                                                                                  ;I          ,:
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                         ~        ~~~ i
                              /      ~
                                           C~~k~ •~~/~\Vy'0`

     ~~~                   ~~                (~ ~ ABSTRACT OF JUDGMENT -PRISON CO A1MiITMEPlT

         SUPERIOR LOURT OF CAL~FUHHIl~ COUNTY Of                                              I.OcS AtK~.FS
                                                                                                                                                                                _ _ __ FORM DSL 290                              r
                                                                                                                                                                                                                                 1

         --~~~                           BRANCH

         PEOPLE OF THE STAiE OF LIWFORNIA vcnus
         OEFENUANi: VII2PLA
                                                                                                         ~']r«~cr~~                                   •A
                                                                                                                                                      .g
                                                                                                                                                                ~~'~~ ~ 5199                                     ~~~ 7~ ~            R            q


                                                                                                         ❑ wi rr.st~i                                 -C
        LOMMITMEHi TO S 7fPrt      H                     ~~,~         'p                                                                              •D
        ABSTflAC1 Df JUDGMENT                                    A857RACT ❑                                                                           _E                                                             i       ~   a
        o,rt a ~a wv: ~ r n r.v     o[v~. ~o               mow:[                                                                              ~,~M                                                                           s
                       7-23-~X~           SE H                     T I 11C3~IL5~7 JR.                                                                                       B SC&ISII:~:CXE~2                                j ~
                                                                                                                                                                                                                               i~
                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                                    ~   ~,
                                                                                                                                                                                                                                                                        ^`
        nrorinn                              cwnsuroav[orit                       cau.~sciwaurtw~wii                                                           TPPOB4f~p~K,1.Cn'~.`2i1~.~~tdp                                I
                       K Srrpvr~Pnn              R S,AIRKDi1~                        R K~QxTiI                                                                     I        x-2~~                                                    A                                  V'
                                                                                                                                                                                                                             i

       t. OEfr ~.aw~ w~5 Car+KtlO 0~ Ra rou~nsgM u nc kuon~no htdtes lon ~l7[niurt ~E.Grr~uua!uuw~tt~

          U ADP'1~04/a Ux~~S Mf llSifD OM 1177ACWt~1                               (4UI~iLNIX PK[SI                      Mil 0~            CO~N~CRO
                                                                                                                                                                        SFYfFLCf Rr~wlbN              -~-~ ~
                                                                                                                                                                                                      M~YJ~AI O+t
                                                                                                                                                                                                                                                              ~.
                                                                                                              F        co~mcrw~.
                                                                                                                      s c                     ar                   t   FY ~     -,      co~.:ian~
                                                                                                                                                                   :
                                                                                                                                                                   ~F
          tarvi    coot           1tna+wuua                                  tawt           a                         ~ ~                                          ~S 5~ np ~ 9r ~ rwturnm
                                                                                           e~ w a: run i~ ~~ t r ~ t~                                              1~s ~•: 8~ :i d rwu w~n,a
           I       PC 273_ S(A)                                        .INJ _TO SFl7U~~         04 14 9d          7. U                                             — ~-
      ,~,t            X45 'a    Y;•:~s~ d                               '-?JG:S:~•.  .Hii;' ;.•   ;i    ! k~•':i~2.~ •y: a►v                                        - yti: i~ :'i:; =~'    .. ..q•


                           `T.'N'                      ':'~                                                      ~                           --~~•-~~~i~
                                                                                                                                                     .                             Y.~
                          •             :~.lir.:_              :?~!     .~! ti.:..1 ~i }fhs~       ^~ F+.: .~S4S                 :~~i f:~fr ;            "1. ._.        "'~w.


                                                                                                                                                        — ~+~
     ~ unucrxcn~d+~r.~~~a,-acs.ncnroircruKcnxni.~„-rv r,v..l .^mz+.~..~:dray+rtes.vwxr.w4.u+ca~so~arnxmuowssu•.-.:.~~_"+^~s.arc
        lu ..a o.n r~ rw..r~..h ertv%ay. fw ~:.w F~cw.a w .~v... T t~ ~+TJr rnar. Da WI t 61 .+vnc.nr.+~ ~wuaE r9 na a~tl v.. n
                                                                                                                                .vio.n rw.r y ~):y
        AaA ua vn tr wY~m~rU b+utJ Mr N w W ►r Ysb k~ ~tyilar~a Cdurtn.


                                                                                                                                                                                                                                     V




                                                                                                                                      .—._                             _.                -      ..._ .._ .. ~
                                                                                                                                                                                                                         1



    ] tl~nMCl Xli77 cV.py W M.wd Yie !OA InIM [AKMK710r1 CN IM1iO~ I1t IS 011 FMi
                                                                             7f   1•.:~+'.: S I.:J~urw~l W ~iMA.             -..._.
      lEl ~1 n.~rar«t~ to W en F~v t~~aw+ a M~ i'ti~^ Yr~n[ W~V iM WHO Uw. [ 1 v -w .. + be am
                                                                                                           4clan ~~,vJ ~ IW u:A n:_ns~ (~~.IInon ~.eU~ Hsu p..un 4...r, wfi~ ~ 63l.NDI iN / 66!_S~GI 2
      ~^'~*1. !wc yry ir,~,y,y tj yea pT b ~trp n ~vdw~ p01~i USI~K~ «a'.v { !. _. uf.~! tru e~ 1krJ~n ~• S IlaS AY ~c.: Is Jrv. r~.1iY.~rrL ~~e Zvi lute n Ida'N.0 CCwr.           u~ r J~~ /war n/
      pM afJWrarr`eI.MDT4fA4 hIWtI                                                                                                                                                                                               /~               /~
                                                                                            ,^
                                                                                                                                                                                                                                 } ~          `Y
                                                                                              _ ___...__....                                                                                                                     ~~l
                           Wua..tl             nw T           ln4w~rM              n a T'       Irr_nr+:v              .n n5'~       iHyrc~nar¢       rn aT            [~rnun                n~ u T       la.l               ~~~


                          [Kraw.t              nY T           1.~~+r     ■           vS          [wu+nmee          —~a T             fNwrim.Y         nuS              Gru.r n.w             nvT          fua
                                                                                                                                                                                                                                 r                /~



   4 W[Du'~f~!~:[Nr[4WS1 CCK7.CJrr.7                                                                                                                                                                                     •~                   ~           J
                                                                                                                  OInF110~DU3                                                                                             _f\


                                                                                                                                              L


                                   _--~                                                 '--                   Uu ~11d~+•' Jwl~ N G+~~ HiA~Irec~ury.
  s. role tau wra:to on dll ~rta7 anx~Y.c~s po'w
                                                 pti Tai-N-.                                                                                           -                                                                         `~v
 1. fxt[ f IAiiO 10 COurLi wtM J-Y(,~9 C.l ~G~YiAa iAt+f pv
                                                            $JE,91Ip~µR IUUK !:rl]:f •LISFDiCiw UYn, (7C. (D wrc ecvx ~ LS. gun U Gu+.wN.y av~~ M wnr.lvi.,.`a~.-~.++~l~.1                                                           /
 a Iola ruu uwlo                         _ ----                                                                                                                                                       5          0               ~            .
 ~ (YLMGw U L YI[ SCE 1Yr0-:CD.

    ~ ❑~I l\~IU1 ~Yi[r[~r;,            IQAI IVi:~xl:~\~!l':~;;LW~10                 CSI Hf[11 P(LpG1fAT\Of              DDA(p!S(/~7[M:1+.: Piti1:U1N1100.C41                ~❑O1rF~
           Ku~w:                             ausa.i a~ ~s[u                           ta~r~ounon                      Or[a+u~~utxr ~ s ~i7am
  ~o an uuwttKt rro•~;,u~cra                       cr,~dr~on          rorµ wrt                          .cn,,u ion         icc.0 arsuc+
 iva~ Ewa mu     7_                                nututxr              4~                                                                                    s~.~[ uai~rv*~o~;
                                                                                                        rum        ~c~     cAcara       149                     n~                               n
                                                   w asrw.                         ~.rYw~~-
 ~ ~ IX fI xJur 4 ff uak0(0 f0 ~1E piSf00r Of 1H( 11~f 11Y I, ip El D(IATA(D.
           iJA1NwlIN                             IVIO IrtL W:I p~Y O%            ❑ W.~~ N':f:lU l:()n 1(Ift         ~(~y 11.1f:D~'✓.I              ~ C~lw. ~Y i1~IVllny              ,
                                                                                                                                                                                     i- U[Ut: VOC IHy:
                                                  It1~p1lCI~/10~                   VN~SIX-laONf~PA                   !/~LLih'-V/~AYI~~               fury 4{):-Q~IKJ                 LJ
      f-1 K11Nu~gVRS.                            C0."Li[C~10~C ~I 1~(
      IJ [iQ UpM(::AIN~D~vS
                                                 ~[CfI1104jiUID41~Cf                                                ❑ Sw WlNI~~
          S~xU~r6/~NOi p.~3                      C[~rt[M IOG iLG 11I:            r
                                                                                 ,
                                                                                 U OIH(N I Y7 Chi r)



      ':l~ ~"~" ~~ ::~                                                                   CLEAK OF THE COUFii
 n=~r~'        r              ~ o'L~~~cwrtt7 265lnt! o/!Ae juG~
                                                              / m/ cn! m~0e in I+us ~cGon
                                 . J
n r✓tt m                                                     J-~'---              -. 1                                             _" _                  _--__-.—
                                               r                                                         wq
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 24 of 65 Page ID #:24




                                                                       ~:-




                              UNITED STATES DEPARTMENT OFIUSTICE
                          EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                                     I MMIGRATION COURT
                                   LOS ANGELES, CALIFORNIA



  I n the Matter of: CRISTOBAL RAMOS QUIROZ                         A Number: 028-711-856



                              ORDER OF THE IMMIGRATION JUDGE


  U pon consideration of RESPONDENT'S MOTION TO REOPEN
  IT IS HEREBY ORDERED THAT THE MOTION BE: [GRANTED                  [ ]DENIED because:
                                           ~~
 [] DHS does not oppose the motion.
 [ ]The respondent does not oppose the motion.
 ( J A response to the motion has not been filed with the court.
     Good cause has been established for the motion.
                                                                      motion.
 C rThe court agrees with the reasons stated in the opposition to the
 [ j The motion is untimely per
 ( j Gzner:                       _

 Deadlines:

 [)The applications) for relief must be filed by
 [ j The respondent must comply with DHS biometrics instructions by


                                              i           's   :.



 Date %'~ ~.F,,• ~.,                                          ~,
                                                      Immigration Judge




                                     Certificate of Servi.ee
               This document was served by:,.[~"`Mail [ ]Personal Service
          To:[ J Alien,.[-]~Alien c/o Custodial Officer[ ]Alien's Atty/Rep,[j`DHS

  Date:        ~ _     ~°- ~ r              by Court Staff           ~:`~t'~ ~;
                                      ,~


                             ~~
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 25 of 65 Page ID #:25




               The instant case was r~ently appealed by the respondent from a removal order to the Philippines

       or in the alternative to Mexico,dated August 25, 2016. The Depar~nent ofHomeland Security

      ("DepartrnenP~ respectfully requests that the Board remand the case to the Immigration Judge io allow
                   I
       for termination ofthe proceedings as the N!'A was improvidently issued On November 17,2016~__

      Gnmigration Judge granted the respondent's motion to reopen and thus that case is now pending. See
      ,
      .
      attached U Order dated November 17, 2016.



                      Respectfully submitted on this 13 day of January, 2017,


                                                       /~

                                                     Thomas J. Watt U
                                                     Assistant Chief Course!
                                                     U.S. Immigration and Customs Enforcement
                                                     U.S. Department of Homeland Security




                                   ` ~~
~~




      ~Z~~
                                                                                    A028 71 1 856

     J ~`
             Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 26 of 65 Page ID #:26




                                                                                                                           ~a~~g93°(~ 0~ ~~c°~~a:. . ~~~3~~~' ~~°~~~°i?!'
                               ce                                 ~ _
1~.5. i~ep.;ri~zE~a4 of ,~usti                                                                                             ~~~~~~.~~C~ ~~~ ;~~•~,~,~
                                ation Review
Executive Office of Immix
                                                                                                                                                                                                   4.1~'~.....~..,.,._        -   —
                                                                                                                     .'Y45fnei?. r'I~vi;Yt";Y~~±k+:~}.'`..`flS4Mf9~c^!;~yi?S..a""~.',°.~~Yx!..`~.~'
                                                                  ._:.s~:`;ea:.srt~e:?,. '"", Nom.. _'+Fs... f~5~_..~
             c'a*eie' ..—. 1i~!~R:r'~'.7^~?HEx~..;F'., >fi31t?.



                                                                                                                                                                          Date:                         ~—~3 ~ ~ ~
                         1'— 4 ~~1~5                                                        ~~
name:
                                                                                                                                                                        ~.anQbuage:
                                                                                                                                                                        ,                                      --~ < ~ ~ `~ I1
                                                                                                                                                                                                              ~~~
                                     '
                                ~~~ L~; J 1; — ~ ~~
rile No.:                                                                                                                                                                                                         ~~

                                                                                 L

_residing judge: iiON.

                                                                        ~~~~-~u~~-
Government's Attorney:

                                                                                     ~`~                   ~~'
Respondent/Applicant Attorney:

                                                            ty:                ❑ ~(91V~E1)~~                                                ❑ COPd~`~S'~E~
 e movability/Depoitabili[y~xcludabili

                                                                                        ~~'~~~                                                       ~~~~~
Factual Allegations No.:                                                                                                                              t  ~

telief Sought:                     ~f L <<
                                                                  c,J l-~-                    C_
             i SSuzJ
                                       ion purposes:
~oiintry of choice for RemovaUDeportat
                                                                                                             tions to the contents herei                                                                                 n.
                                                                  of this record and order and have no objec
Che parties acicnowled~e receipt of a copy



                                                                                                                                                                                    Rc-.spv,fder,dApplicnnr Arro
                      rrteti•                                          Responrle /Applicnru %
~rr*enmre~                                                                                                                                                                                                i
                                                                                                                ~ ..~


                                                                                                                                                                                     as the coup                                      l p~iposes
'he Court directs
                                                                                                                                                or
                 cations and documents in suppo rt there of must be filed no later than                                                       that
.11 relief appli                                                                                            ns wi!1 result iii the conclusion
                                                      n Judge. Failure to timely file the relief applicatio
 y such date as niay be extended by the Immigratio
 Bch applications are abandoned.
                                                                                                               later than
                                                          respondent: ❑ GOV'T U both uar[ies ~ no
  pre-hearing statement of position must be fled by the

 apposing party's statement due by:
                                                                                                            A copy of the vocal proce-
                                                             procedures of the San Diego Immigration Corr[.
 Il filings and submissions must comply with local operating
 ires may be obtained from Court staff.
                                  r-                                                                        ~~pm.
                                   ~~/1 ~-        ~ G, Z ~~, ~       ac          L ~ t-~'
:dividull Calendar Trial Date:
                                                                                 I - ~                       ~~n~
                                   n       `          i~ I ~7         at
:ester ~~lene+ai• re-se: ~~te:
                                                                        _`-J=oe ~     ~. L/` . ~ /;;-~t T _ c~c -~
                                                                                                                        ,
 ores: (~1 ~~~.i ~ I'I ~~~                  ~ 1~A0~1 c ~ ~i atiJ

  > 4. C
         ~;                                                                          —    c ~. lc1~ v~.
  Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 27 of 65 Page ID #:27




 9"',Cir. Case.# 16-73407

                      UNITED STATES DEPARTMENT OF JUSTICE
                   EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                     DHS/ICS OFFICE OF CHIEF COUNSEL SND
                            880 FRONT ST,ROOM. 2246
                           SAN DIEGO,CA.921001~8834

File;A#28711856                  )                     IN REMOVAL PROCEEDINGS
                                                        MOTION FOR:212(c)RELIEF UNDER(AEDPA)
In the matter of                 )                     Date file:l2/10/2016

CRISTOBAL RAMOS QUIROZ           )


RESPONDENT                       )



CHARGES;REMOVAL PROCEEDINGS

 APPLICATIONS:SEEKING 212(C), RELIEF UNDER THE AMENDMENT ACT OF 1996(AEDPA)
  Motion:ForAvailable Relief,

ON BEHALF OF CRISTOBAL RAMOS QUIROZ:PRO SE
                         7488 Calzada de la fuente
                           San Diego, Ca. 92154
                                  Cristobal Ramos Ouiroz Opening Brief
 The respondents is a native ofMexico, entered the United States when he was a baby in 1970

at the age of two years old, He has remained in the U. S ever since. In 1986, his mother apply

 am-misty for him and was granted. LPR (But) When Cristobal Ramos Quiroz was brought in to the

 United States when he was a baby hisfather name him Cristobal Yarela and told him that he was born

in the United States, all his life as a young man he thought he was born in the U. S. ,he was lie to by his

father,at the age often his parents separated, all o~y records are under the name Cristobal Varela

California 1 D #C3951307 social security #XXX-XX-XXXX at the a~of18 Cristobal Varela Registered

for the Selective Service in the state of California his register, #XX-XXXXXXX-2 for the Selective

Service System.
  Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 28 of 65 Page ID #:28



CRISTOBAL RAMOS QUIROZ
A # 028711856
OTAY MESA DETENTION CENTER
P.O.Box 439049
San Diego, CA.92143-9049
Pro Se 9`".Cir. Case.# 16-73407


INApril 14,1994 Cristobal Varela was convictedfor Domestic Violence Conviction and was sentence

 to 90 day and S years probation suspended, In 1996 ofAu~ust, the Sth. Cristobal Varela violated his

 probation suspended(He did not commute another crime) hejust violated his probation not

 committing another crime, Cristobal Varela serve 2 1/2 years on the probation violation and was

 release to Immigration in 1999.A Immigrationjudge deported Cristobal Varela out ofthe country in

 1999. The Immigration Judge never told Cristobal Ramos Quiroz(see the name change) about anv

relie .The Immigration Judge shall inform the alien of his or her apparent eligibility to avvly for

 any ofthe benefits. However, an Immigrationjudge may not look to an applicants Criminal record in

 order to reassess his ultimate guilt or innocence, See,Matter ofRoberts,20 I. & N. Dec. 294(BIA 1991).

Prior to the IIRIRA 1996, amendments INS vs St. Cyr (on or after Sept.30, 1996) Cristobal Yarela

 also name Cristobal Ramos Quiroz(see the name change)

Am Seeking:212(c) reliefwaiver (the one and only one)

  The Immigration Judge did not acknowledge any of my Factors of evidence I percent ted,

 the positive and the negative factors, he only judge my criminal convictions, I have strong familmot =
                                                                                                      es

(4)American children, the oldest Cristo Varela is 31 years old the second oldest April Varela is 26

 years old next Alex Varela is 21 years old, then Issac Varela 19 years old, also sunnort letters, a~ob

 to pay back anything i owe to the government

I"11 be persenting burden of proof.

fCristobal Varela conviction was after April 24, 1996 up until April 1, 1997, you might be still able
I

 to applyfora 212(c) waiver, (but it would not) waive aQ~ravated elonies after April 24, 1996

                                                                                           P.1
   Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 29 of 65 Page ID #:29




 CRISTOBAL RAMOS QUIROZ
 A # 028711856
 OTAY MESA DETENTION CENTER
 P.O.Box 439049
 San Diego, CA.92143-9049
 Pro Se 9`".Cir. Case.# 16-73407



 Cristobal Yarela was convicted originally in April 14. 1994.

 In 1996 of August the 5th, Cristobal Varela olnv violated his probatin

 Cristobal Ramos Quiroz has evidence ofproofofburden (Abstract ofJudgment) dates, criminal

 records,California 1. D. #C3951307, S. S N.#XXX-XX-XXXX, under the name Cristobal Yarela.

 this case is important: because ifthe Immigration Judge would oftold Cristobal Ramos Quiroz about

 his relief 212(c) relief, he would ofnot been deported,in 1999

Prior to IIRAIRA most of the sentence-specific offenses qualified as "aggravated felonies" only if the

 offender was or could have been sentenced to" at least five years in prison".. The monetary offenses

 included in the definition qualified as aggravated felonies only if the loss to the victim was equal to or

 greater than $200,000 (for fraud and tax evasion)or $100,000 (for money laundering).With two

possible exceptions,all "aggravated felonies" were felony offenses.

IIRAIRA lowered the five year sentence thresholds to one year.In the amendment process the sections

of the "aggravated felony" definition that had previously read,"for which the term of imprisonment is

at least five years," were stricken and replaced with,"for which the term of imprisonment [is] at least

one year [sic]."Although the issue of the missing verb has been litigated,the missing verb is most likely

"is".Regardless, the significant act in amending the definition was to simply replace the word "five"

with the word "one."


                                                                                                  P.2
 Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 30 of 65 Page ID #:30



CRISTOBAL RAMOS QUIROZ
A # 028711856
OTAY MESA DETENTION CENTER
P.O.Box 439049
San Diego, CA.92143-9049
Pro Se 9`".Cir. Case.# 16-73407

        conviction of crime Domestic violence and other similar orders:

these all trigger deportability under the "domestic violence" ground at S USC

1227(a)(2,~(E).The conviction, or the conduct that violated the protective order,

must have occurred after admission and after Sept. 30 1996

".Annropriate dates ofthe underlving crime"

In 1994 Cristobal Varela was convicted ,however in 1996 of August he violated his probation

only"not committing another crime". The date ofthe amendment act of 1996." say" on and after

Sept. 30, 1996 ,(A person is deportable for a Domestic Violence if on or after September 30, 1996,

he or she is convicted)"Appropriate dates"of the amendment under(IIRIRA ACT,INS vs St.

Cyr) Cristobal Varela was deported in 1999

    CRISTOBAL RAMOS QUIROZclaimed that he was not advised ofhis rights to request

                    voluntar~eparture and to appeal the_judzp,~es decision.

finding that CRISTOBAL RAOS QUIROZ was unlawfully deported. However,.

He argues that a review of the deportation proceedings will result in a finding that the

applicant was unlawfully deported.

The deportation order of the Immigration Judge was appealable at the time to the Board of

Immigration Appeals. The respondent has established that he is eligible for 212(c) relief

removal which can be granted by an Immigration Judge

                                                                                          P.3
  Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 31 of 65 Page ID #:31



CRISTOBAL RAMOS QUIROZ
A # 028711856
OTAY MESA DETENTION CENTER
P.O.Box 439049
San Diego, CA.92143-9049
Pro Se 9`h.Cir. Case.# 16-73407

Even though the respondent has resided in this country since 1970, and haves family ties to this

country, and has presented evidence,

The conviction for which the respondent seeks a 212(c) waiver occurred in 1994, he violated

his probation in Aug 5 ,1996 after former section 212(c) of the Act had been repealed in 1996.

See generally INS v St, Cyr,533 U.S. 289(2001).

'therefore",(the respondent received )the waiver, the one and only waiver, that he would have

been eligible for before the Court.

We review Immigration Judges findings of fact for clear error, but questions of law, discretion,

and judgment,and all other issues in appeals, de novo.8 C.F.R. 1003.1(d)(3).



(recognizing that it would not be appropriate for an Immigration Judge or the Board to

administratively close proceedings if the request is based on a purely speculative event or

action,such as a possible change in a law or regulation).




                                                                                       P.4
 Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 32 of 65 Page ID #:32




CRISTOBAL RAMOS QUIROZ
A # 028711856
OTAY MESA DETENTION CENTER
P.O.Box 439049
San Diego, CA.92143-9049
Pro Se 9`".Cir. Case.# 16-73407

                    UNITED STATES SUPREME COURT

                INS V. ENRICO ST. CYR,533 U.S. 289(2001):

Enrico St. Cyr came from haiti to United States as a lawful permanent resident in

1986. A decade later in Connecticut, he plea guilty in a Connecticut state court to

selling a controlled substance, $100 worth of cocaine, and thus became deport

able. If the INS would have taken custody of St Cyr at the completion of his

sentence he would have been eligible for a waiver of deportation under INA

212(c). Because the INS did not begin proceeding against St Cyr until 1997, he

could no longer file a motion for 212(c) even though he committed the crime

when the waiver was still being granted. He was now subject to the new

retroactive laws passed in 1996,the Antiterrorrorism and Effective Death Penalty

Act(AEDPA~ AND THE ILLEGAL IMMIGRATION REFORM AND

IMMIGRANT RESPONSIBILITY Act(IIRIRA). Rep presented by the ACLU,st

Cyr sued the federal government on the ground that he was lawfully eligible for

the waiver. The case reached the United States Supreme Court in 2001. The Court

                                                                             P.5
 Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 33 of 65 Page ID #:33



CRISTOBAL RAMOS QUIROZ
A # 028711856
OTAY MESA DETENTION CENTER
P.O.Box 439049
San Diego, CA.92143-9049
Pro Se 9`",Cir. Case.# 16-73407

ruled that Congress never intended for INS to apply its new rule retroactively

in case involving "plea bargains" made prior to the enactment ofIIRIRA. That

ment that St. Cyr ,and other immigrants whose convictions were obtained through

plea agreements, remain eligible for 212(c) waiver if they would have been

eligible for 212(c) relief at the time of their plea.



This case is important because it held that the effective date ofthe changes from

INA 212(c)to cancellation of removal for L P R,Apr. 1, 1997, does not bar 212(c)

relief for certain pre-IIRIRA conviction.

Cardenas-Delgado v. holder 720 F .3d 1111(9t'' Cir. 2013)
212(c) to waive one or more qualifying conviction that occurred before the 1996
or 1997 dates INS v. St. Cyr, 533 U.S.. 289(2001);
Judulong v. Holder, 1325. Ct. 474,479(2011)




                                                                           P.6
 Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 34 of 65 Page ID #:34




CRISTOBAL RAMOS QUIROZ
A # 028711856
OTAY MESA DETENTION CENTER
P.O.Box 439049
San Diego, CA.92143-9049
Pro Se 9`".Cir. Case.# 16-73407




                                                  4.
                                         Statement ofthefacts

{182 L. Ed. 2d LEdHR2}[2] The immigration laws have long given the Attorney General discretion to

permit certain otherwise-removable aliens to remain in the United States. See Judu Lang v. Holder, 565

U. S.    ,_132 S. Ct. 476, 181 L. Ed. 2d 449, 464-465 (2011). The Attorney General formerly

exercised this authority by virtue of 212(c)of the Immigration and Nationality Act(INA),66 Stat. 187,

8 U. S. C. 1182(c)(1994 ed.), a provision with some lingering relevance here, see 132 S. Ct. 476, 181

L. Ed. 2d at 456. But in 1996, Congress replaced 212(c) with 1229b(a)(2006 ed.). That new section,

applicable to the cases before us, provides as follows:

{182 L. Ed.2d LEdHR3}[3]"(a) Cancellation of removal for certain permanent residents"The

Attorney General may cancel removal in the case of an alien who is inadmissible or deportable from

the United States if the alien--"(1) has been an alien lawfully admitted for permanent residence for

not less than 5 years,"(2) has resided in the United States continuously for 7 years after having

been admitted in any status, and"(3) has not been convicted of anX aggravated felony." Ibid.




                                                                                           P
                                                                                           .7
      Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 35 of 65 Page ID #:35



     CRISTOBAL RAMOS QUIROZ
     A # 028711856
     OTAY MESA DETENTION CENTER
     P.O.Box 439049
     San Diego, CA.92143-9049
     Pro Se 9`",Cir. Case.# 16-73407




     {182 L. Ed. 2d LEdHR4}[4JSection 12296(a) thus specires the criteria that make an alien eligible to

      {182 L. Ed. 2d 930}obtain relief from the Attorney General. "Thefirst paragraph" requires that the

         alien have held the status ofa law   permanent resident(LPR)for at least five vears. And" the

       second"adds that the alien must have lived in the United States for at least seven continuous vears

        after a lawful admission whether as an LPR or in some other immigration status.l("The third"

                                  "paragraph is not at issue in these cases':)

      1994 Amendment(ch 873):(1) Substituted Section 527.6 or 527.8 for Section 527, 527.6, or 527. in

     subd (a);(2) substituted subds(b)and (c)for former subd (b) which read:(b)If a violation of an order

     described in subdivision(a)results in a~hysical injury, the person shall be imprisoned in a county jail

      for at least 48 hours, whether a fine or imprisonment is imposed or the sentence is suspended.;(3)

      predesignated former subd (c)to be subd (d);(4) amended subd (d) by(a) deleting second or after A;

     (b)substituting an order described in subdivision (a)for the order; and (c) deleting for 16 months or

     two or three years at the end;(5)added subd (e);(6)redesignated former subd (d)to be subd (f~;(7)

              added subd (g); and (8)redesignated former subds(e) and (fj to be subds(h)and (i).




                                                                                                    P.8


i~
   Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 36 of 65 Page ID #:36



CRISTOBAL RAMOS QUIROZ
A # 028711856
OTAY MESA DETENTION CENTER
P.O.Box 439049
San Diego, CA.92143-9049
Pro Se 9`".Cir. Case.# 16-73407

 1996 Amendment:(1) Substituted subd (c)(1) for former subd (c)(1) which read:(1)An order

 enjoining any party from molesting, attacking, striking, threatening, sexually assaulting, battering,

 harassing, contacting repeatedly by mail with the intent to harass, or disturbing the peace of the other

 party, or other named family and household members.;(2) substituted that for which before results in

 physical in subd (e); and(3)added as operative on or before August 2, 1995, or Section 1202.4, in

 subd (i).(As amended Stats 1996 ch 1077, compared to the section as it read prior to 1996. This

section was also amended bean earlier chapter, ch 904. See Gov C 9605.)

 1999Amendment:(1)Rdded , or Section 15657.03 ofthe Welfare and Institutions Code, in subd (a);

(2)substituted that for the after or by both in subd (a), and in the first sentence of subd (b);(3)

 substituted interest for interests before ofjustice and in the second sentence of subds(b)and (e);(4)

 amended subd (c) by(a) addingor 6389 in subd (c)(1);(b)substituting described in for under in subd

(c)(3); and (c) adding subd (c)(4);(5) substituted a for the same after physical injury to in the first

 sentence of subd (e);(6) substituted described in for issued pursuant to in subd(~;(7)substituted subd

(g)for former subd (g) which read:(g)The court may order a person convicted under this section to

 undergo counseling, and, if appropriate, to complete a batterer's treatment program.; and(8)amended

 subd(h)by (a) substituting (c),(d), or (e), the court shall impose probation consistent with the

 provisions of Section 1203.097, and for or (c), in the introductory clause; and(b)adding or to a shelter

 for abused elder persons or dependent adults in subd (h)(1).(As amended Stats 1999 ch 662,

 compared to the section as it read prior to




                                                                                                      P.9
  Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 37 of 65 Page ID #:37




CRISTOBAL RAMOS QUIROZ
A # 028711856
OTAY MESA DETENTION CENTER
P.O.Box 439049
San Diego, CA.92143-9049
Pro Se 9`".Cir. Case.# 16-73407

We are clearly within the rule which permits, and even requires, the court to take into consideration

the results which must ensue, ifthat question be decided one way rather than the other. To hold that

the act includes mere escapades transforms into afelony what all ofthe States have regarded as a

misdemeanorfor many years, and renders men infamousfor conduct which, at its worst, might be

no more than a transgression ofthe moral law Our humanity revolts at the thought ofpunishing a

moral lapse as afelony, and rto law which does so can be properly enforced. The punishments

provided in this statute when applied to cases offornication or adultery may not be deemed cruel

and unusual within the 8th Amendment, but they are so nearly such infact as to engage the

benevolence ofjudges,peace officers, andjuries against its strict enforcement. It has long been a

maxim with us that in order to insure the due enforcement ofany statute its penalties must bear

somefair relation to the offenses which it seeks to prevent, and we must assume that ourfederal

lawmakers understood it.




                                                                                             P.10
  Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 38 of 65 Page ID #:38




              CERTIFICATE OF SERVICE
                            BY PERSON IN FEDERAL DETENTION
9`h,Cir. Case.# 16-73407

                                         Respondent Pro-Se

I CRISTOBAL RAMOS QUIROZ A#028711856; The undersigned ,certify and do declare I, am over the
age of eighteen(18) years old ,detained at OTAY MESA DETENTION CENTER by DHS .Located
in San Diego, California and a party to the attached foregoing cause of action.
 On 12/10/ 2016; I did serve a true original and a copy of this:
MOTION TO : DHS MOTION FOR 212(cl RELIEF UNDER(AEDPA)

      By depositing it in the United States Postal Mail Box ,located at San Diego, California,
Otay Mesa Detention Center ; to the following person's:

( )Fax
( )Hand delivery
(X )Mailing
( )Commercial courier

DEPARMENT OF JUSTICE EXECUTIVE
OFFICE OF IMMIGRATION REVIEW
US IMMIGRATION COURT OF SAN DIEGO
7488 CALZADA DE LA FUENTE
SAN DIEGO, CALIFORNIA 92154
OFFICE OF THE CHIEF COUNSEL
DHS/ICE-SND
880Front St. Room.2246,
San Diego, Ca. 921018834

I declare under penalty of perjury that the foregoing is tt~i~ an~cprrect
Executed on 12/10/, 2016, at OMDGCCA/D                        ~~ ~    -~
Respectfully Submitted,
SIGN HERE:
NAME:CRISTOBAL RAMOS QUIROZ;                       ~ ~~ ~C               ~
A#028711856
OMDGCCA/DHS/H-109
P.O.Box: # 439049
San Diego, CA. 92143/949
  Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 39 of 65 Page ID #:39



~9"'.Cir. Case.# 16-73407




                UNITED STATES DEPARTMENT OF JUSTICE
               EXECUTIVE OFFICE OF IMMIGRATION REVIEW
                  UNITED STATES IMMIGRATION COURT




In the matter of:                  )               File No. A#028711856


                                               RESPONDENT'S,MOTION TO:DISMISS D UE
Cristobal Ramos Quiroz             )                 7'O A VIOLATION OFDUE PROCESS

In Removal Proceedings
                                                      FILING DATE:12/25/16

APPLICATIONS: SEEKING REINSTATEMENT OF MY LAWFUL PERMANENT RESIDENT
STATUS,OR PURSUANT TO 212(C), RELIEF UNDER THE AMENDMENT ACT OF ~AEDPA)
              r.
                                                 1.
                                       Issue Presented
The supreme court held that those alien Convicted Prior To The Effective Dates Of(AEDPA)and

(IIRIRA)remained eligiblefor 212(c) relieP'if their conviction were the result of.plea bargains".

The circuit courts are on the day- to —day front line in this controversy, and the respondent

 discuss the continuing efforts of the courts of Appeals to come to grips with the question of

212(c)eligibilityfnr aliens convicted ofcrimes prior to their" effective "dates of(AEDPA)and

(IIRIRA)
  Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 40 of 65 Page ID #:40



9`",Cir. Case.# 16-73907

CRISTOBAL RAMOS QUIROZ/PRO-SE

A#028711856

                                                 2.

                                         Panel Review

The regulation allow only person who Plea guilt or nolo contendere before April 1, 1997 To Apply

For Relief, Under the regulation, a person who were convicted after a trial are not eligible. The

eligibility requirements and bars to section 212(c) relief As "They EXISTED" at the time of Their

Plea-Agreement.(The Supreme CourtAlso Congress )"say"1WILL APPLY



   THE DATES OF THE ENACTMENT FOR THE "ANTI TERRORISM AND EFFECTIVE

    DEATH PENALTY ACT"(AEDPA)"SAY"ON OR AFTER NOVEMBER 29,1990 AND

                 BEFORE APRIL 24,1996,AND UNDER A"PLEA BARGAIN"



SECTION 212(c)ASIT EXISTED PRIOR TO(AEDPA) WILL APPLY.THUS,THE

APPLICANT MUST HAVE SERVED A TERM OF LESS THAN FIVE YEARS

IMPRISONMENT,IF THE CONVICTION IS AN AGGRAVATED FELONY.




     It Is In this Context That Courts look to an alien's underling criminal

                    conviction to" determine whether itfalls within"

                     (AEDPA)ENACTMENT OR(IIRIRA)ENACTMENT



                                                                                                    P.1
  Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 41 of 65 Page ID #:41



9`",Cir. Case.# 16-73407

CRISTOBAL RAMOS QUIROZ/PRO-SE

A#028711856

                                                 3.

                                    Statement of the case

 The defendant was convicted in 1999 under a plea bargain, which the defendant was sentence to 6

   months and S years suspended sentence , in Aug. S, 1996 the defendant violated his probation,

 serving 2, 1/2 years. However, was "release in 1999". The Supreme Court and Congress dont have

  rulin~L under plea bar~Yains therefore it goes back to the underly crime when the respondent was

    original convicted IN 1994 THEIR FORE         UNDER THE(AEDPA)ENACTMENT OF 1994

APPLICANT MUST HAVE SERVED A TERM OFLESS THAN FIVE YEARS

IF THE APPLICANT SERVED MORE THAN FIVE YEARS HE WAS "NOT ELIGIBLE"

 However,In 1999,The defendant was unlawfully Deported UNDER A HUMANITY ERROR,If

The Respondent was given an opportunity to file for 212(c) discretionary relief or some other form of

discretionaryrelief, then the respondent had a reasonable possibility of relief being granted,

"Rendering" That Prior ProceedingA Violation OfDue Process.


The respondent originally conviction was in Apri114,1994 Therefore, It falls under The Amedment

Of(AEDPAZEnactment IN 1994"NOT THE"(IIRIRA)ENACTMENT WHICH THE

DEFENDANT WAS DEPORTED FOR, SECTION 212(C)ASIT EXISTED PRIOR TO

(AEDPA)WILL APPLY.THUS,THE APPLICANT MUST HAVE SERVED A TERM OF LESS

THAN FIVE YEARS IMPRISONMENT,IF THE CONVICTION IS AN AGGRAVATED

FELONY.
                                                                                                 p.2
IFSER VED MORE THEN FIVE YEARS THE DEFENDANTIS NOTEIL GIBLE.
   Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 42 of 65 Page ID #:42



 9`h.Cir. Case.# 16-73407

 CRISTOBAL RAMOS QUIROZ/PRO-SE

 A#028711856

 ON THE OTHER HAND,IN THIS CASE, WHERE THE DEFENDANTSIMPLYSHOULD NOT

HAVE BEENDEPORTED BECAUSE THE LAW DID NOT PERMIT DEPORTATIONS UNDER

(AEDPA)ENACTMENT.IN 1994 WHERE THE RESPONDENT WAS ELIGIBLE FOR 212(c) OR

 WHERE THEREISA DUEPROCESS DEFECTED SUCHASLACK OFNOTICES,AND A

 HUMANITY ERROR


 The IIRIRA definition significantly changed prior law in a number ofways. "For example ", under

 prior law, ifa person violated the terms ofprobation orfailed to comply with the requirements ofthe

 courts order, but there werefurther proceedings regarding the persons guilt or innocence , The

 Supreme Court Haves No Ruling Under Plea Bargain "Therefore,"back to The UnderlX Crime When

 The Re~ondent Was Originally Convicted. IN(April 14,1994)

                                       Due Process Standards.

 The Supreme Court has held that in order to satisfy due process, a defendant must have the

 opportunity to deny or explain matter that is relied on in a capital sentencing proceeding. Among

 the critical factors in making certain that the due process rights of a defendant in a capital case are

 protected is the guarantee of effective counsel. Due process protections also must be incorporated into

 the overallprocedures utilized in the penalty phase ofa capital prosecution.


 THE DEFENDANT HAD BEEN GIVENAN OPPORTUNITY TO FILE FOR 212(c) DISCRETIONARY

 RELIEF OR SOME OTHER FORM OF DISCRETIONARY RELIEF, THEN HE HAD A

 REASONABLE POSSIBILITY OF RELIEF BEING GRANTED ,RENDERING THAT PRIOR

PROCEEDING A VIOLATION OF DUE PROCESS.                                                                 P•3
  Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 43 of 65 Page ID #:43



        9"'.Cir. Case.# 16-73407

 CRISTOBAL RAMOS QUIROZ/PRO-SE

 A#028711856



 Burden    Injecting The Issue:The term" means "that the defendant must offer some competent

 Evidence relating to all matters subject to the Burden,except that the defendant may rel~pon

 evidence resented ~ the prosecution in meeting the Burden.



                                                 4.

                              THE ARGUMENT OF The Facts


 The Respondent Was Wrongfully Deported under The(IIRIRA)enactment
                   of 1996 IMMIGRATION LAW

(IIRIRA~ Lowered The Five Year Sentence thresholds To One Year. In the Amendment Process

 the sections of the "Aggravated Felony" Definition that had previously "Read,"'for which The Term

 ofimprisonment Is More Then Five Years," Were Stricken And Replaced With, "for which The Term

 ofimprisonment [Is] At Least One Year [sic]." Although The Issue of The Missing Verb has been

 Litigated, The Missing Verb is most likely '~Is". Regardless, The Significant Act In Amending The

 Definition was To Simply Replace The Word''Five" with the word 'One."

 The respondent originally conviction was in Apri114,1994 Therefore, It falls under "The

 Amedment of(AEDPA)Enactment 1994 SECTION 212(C)ASITEXISTED PRIOR TO

(AEDPA)" WILL APPLY." THUS,THE APPLICANT MUST HAVE SERVED A TERM OF

 LESS THAN FIVE YEARS IMPRISONMENT,IF THE CONVICTION IS AN AGGRAVATED

 FELONY.IF SERVED MORE THEN FIVE YEARS THE DEFENDANT IS" NOT

ELIGIBLE."                                                                                    P•4
   Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 44 of 65 Page ID #:44



         9`".Cir. Case.# 16-73907

 CRISTOBAL RAMOS Q UIR OZ/PRO-SE

 A#028711856



 THIS CASES HOLD THATAN IMMIGRATION JUDGE "FAILURE" TO INFORM THE

 RESPONDENT OF HIS RIGHT TO APPLY FOR DISCRETIONARY RELIEF, "ALSO"A

 HUMANITY ERROR HAPPEN




 THE ATTORNEY GENERAL POSSESSED THE A UTHORITY UNDER 212(c) OF THE

 IMMIGRATIDNAND NATIONALITYACT("ACT') TO GRANT DISCRETIONARY WAIVERS OF

 DEPORTATION TO ALIENS WHO MET CERTAIN eRITERIA. UNDER (AEDPA)PLACED NEW

 LIMITS ON THIS A UTHORITYIN 1996, AND (IIRIA) REPEALED 212(c)ALTOGETHER,

 EFFECTIVE, APRIL 1997.




(IIRIRA) Elimination of212(c) relieffor people who entered into Plea Agreements expecting that

 they would be eligiblefor such reliefclearly attaches a new disability to past transactions or

 considerations. Plea agreements involve a quid pro quo between a criminal defendant and the

 government, and there is little doubt that alien defendants considering whether to enter into such

 agreements are acutely aware oftheir convictions'immigration consequences. The potentialfor

 unfairness to people like St. Cyr is significant and manifest. Now thatprosecutors have received the

 benefit ofplea agreements,facilitated by the aliens' beliefin their continued eligibilityfor 212(c)

 relief, it would be contrary to considerations offair notice, reasonable reliance, and settled

 expectations to hold tj3at IRIRA deprives them ofany possibility ofsuch relief. INS v St. Cyr, Id.at 291.
                    ,~;
               c .~ ~                                                                             p.rJ

   '
   G                           /
              ~ z- ;G~        ~/
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 45 of 65 Page ID #:45




                      UNITED STATES DEPARTMENT OF JUSTICE
                    EXECUTIVE OFFICE OF IMMIGRATION REVIEW
                       UNITED STATES IMMIGRATION COURT
                             ADELANTO,CALIFORNIA


 IN THE MATTER OF :                   )                                                        case. A# 028711856
 CRISTOBAL RAMOS QUIROZ               )
 A.K.A.CRISTOBAL VARELA               )                                                  MOTION TO:DISMISS DUE TO A
       plaintiff                      )                                                 VIOLATION OF MY DUE PROCESS
           v.                         )                                          REMEDIES EXHAUSTED,AND TERMINATED
 Adelanto Immigration court           )                                                28 U.S.C. 2247,8 U.S.C. 1182
      Defendant                       )




                                                                    STATUS
 PETITIONER; SFFxING FINSTAT'EMFNT OF HIS LAWFUL PERMANENT RESIDENT
 DUE TO A( MISTAKE IN THE LAWI FROM A IMMIGRATION JUDGE ,FROM 1999.




                                                                                                                               is now 52
Petitioner is a native of Mexico brought to the United States when petitioner was only 6 months old, petitioner
                                                                                                          Varela  when    he  was  brought
years old. For some odd reason, the petitioner never knew why his father name him Cristobal
                                                                                 Petitioner   went  to preschool   in  Los  Angeles   ,Ca.
to the United States, all his life the petitioner was name Cristobal Varela,
                                                                            name   Cristobal   Varela.  Criminal   Records     are also
under the name Cristobal Varela, all his school records are under the
                                                                                                                             is under
under, Cristobal Varela,(California D.L#C3951307), is under Cristobal Varela, Social Security,#568 33 6995
                                                    in [he Selective  Service  System    # XX-XXXXXXX-2     for the  Military   in
Cristobal Varela, Cristobal Varela also enlisted
                                    son  was born  04/08/1986,wi   th the  name  Cristo   Cristobal  Varela,born   in  the United
02/14/1986, petitioner first bom
                                                                                                       is                citizen, In 1994
States ,was marred to Alice Rosales ,in 1992 then she became, Alice Varela, petitioner wife an America
           was  convicted  for  California Penal  code,  273.5(a)  ,P.C.245(a)  (1) ,.petitioner   was sentence   to  a plea  bargain in
petitioner
                                                                                             time  of the conviction    petitioner
1994, lyear county jail and 4 ,years joint suspended was the plea agreement at the
                                                                                                                prison .release in 1998
conviction was not deportable at the time, petitioner violated his probation in 1996,and was sent to
from prison, the Immigration laws change a new legislation         went  into effect. The   federal Government      modify,by lowering
                                                            process  the section of  the  "aggravated   felony"  definition    that had
the five year sentence to one year. In the amendment
                                        five years  you  are deported,  for which   the  term  of imprisonment    is  more   then  five years
previously read,if you do more then
,were stricken and  replaced   with , "for which  the  term  of imprisonment   (isJ  at least one  year [sic]"  is" regardless    the
                                                                                                                   . I have children that
significant Act in amending the definition was to simply replace the word "five" with the word "one"
were born in California , at the time
 SECTION 337, NOTE 1 SUPPORT OF DEMONSTRATION PROJECT
 Act Sept. 30 , 1996 ,P .L .104-208 , Div C ,Title VI , Subtitle D ,p.c.647 , 100 Stat.. 3009- 710 ,
 provides:Added by Sec .350 ,illegal immigration Reform and immigrant Responsibility Act of 1996
(IIRAIRA),Pub .1. No. 104-208 ,110 Stat. 3009. ,effective for "conviction ,or violations court orders ,
 occurring after the date of the enactment of[IIRAIRA; enacted Sept.30 ,1996]." in this par .(E) ,so
 added by IIRAIRA sec. 350 ,the word "admission" in subpars.(I) and (ii) was originally "entry"; the
 word was change to "admission "pursuant to IIRAIRA sec. 308 (fl(1)(N).
                                                                                                             T VIOLENCE
Congress added a new law for deportation on or after Sept. 30 1996, and it was ,"DOMESIC
                                                                                   Department    of homeland  security put an
"in 19 BRetitioner was release from arison" and a new Legislation was in effect.
Immigration hold on petitioner the day of his release, petitioner was sent to San Pedro  Immigration   Detention Center 1998
                                                         legislation law which  was if you  do more  then 365 day in jail and
an Immigration Judge deported petitioner under the new
                                              .immigration  Judge  in 1999  never gave  petitioner, any opportunity for a relief
is a aggravated felony you are order deported
 Immigration j~dQe lust deQorted     petitioner under the  new  legislation law
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 46 of 65 Page ID #:46




CRISTOBAL RAMOS QUIROZ
A.K.A. CRISTOBAL VARELA
A# 028711856
PRO -SE

"THE NEW LEGISLATION WENT INTO EFFECT THE NEW LEGISLATION D1D NOT APPLY TO ME."

The supreme Court and congress don't have ruling under "plea bargains and probation violation" therefore THE
IMMIGRATION JUDGE MUST GO back to the underline crime when the petitioner was "original convicted of his~lea-
ooreement in 1994, therefore there was a mistake in the law ,violating petitioner rights, due process and 7''' amendment l4'"
amendment

SECTION 350.OFFENSES OF DOMESTIC VIOLENCE AND STALKING AS GROUND FOR
DEPORTATION
ADDS CRIMES OF DOMESICT VIOLENCE ,STALKING ,CHIC ABUSE ,CHILD NEGLECT,OR CHIC
ABANDONMENT AS GROUNDS OF DEPORTABILITY. ALSO ADDS VILOATION OF A PROTECTIVE
ORDER AS A GROUND OF DEPORTABILITY. APPLIES TO CONVICTION OR VIOLATION OF COURT
ORDERS OCCURRING•"AFTER SEPTEMBER 30. 1996.":

SECTION 358.EFFECTIVE DATE
MAKES THE AMENDMENTIN THIS SUBTITLE EFFECTIVE AS IF INCL UDED THE AEDPA.




This action arises under the constitution of[he United States, and the Immigration and Nationality Act "(INA)",8 U.S.C.
1101et seq, as amended by the illegal Immigration Reform and Immigration Responsibility act of 1996(IIRIRA), Pub. L.
No. 104-208, 110 Stat. 1570, and the administrative Procedure Act(APA), 5 U.S.C. 701 et seq. This court has jurisdiction
under 28 U.S.C. 2241; ART .I9, C1. 2 OF The United States constitution (suspension Clause); and 28 U.S.C. 1331, as
petitioner is presently in custody under color of the authority of the united states ,and such custody is in violation of the
constitution, laws or treaties of[he united states .This court may grant relief pursuant to 28 U.S.C.2241 ,5 U.S.C. 702, AND
THE all writs Act ,28 U.S.C. 1651, PETITIONER HAS EXHAUSTEDANYANDALLADMINISTRATIVE REMEDIES
to the extent required by law .Violating Petitioners rights to procedural due process,The petitioner asks respectfully that this
court to grant the following relief:

1.) ASSUME JURISDICTION OVER TH1S MATTER;

2.) GRANT PETITIONER A WRIT OF HABEAS CORPUS ,DIRECTING THE RESPONDENT TO IMMEDIATELY
RELEASE ,PETITIONER FROM CUSTODY;

3.) AWARD PETITIONER ATTORNEYS FEE AND COST UNDER THE EQUAL ACCESS TO JUSTICE ACT(EAJA)
AS AMENDED ,5 U.S.C. p. c .504 AND U.S.C. 2412,AND ON ANY OTHER BASIS JUSTIFIED UNDER LAW ;AND
GRANT ANY OTHER AND FURTHER RELIEFS THAT THE COURT DEEM JUST AND PROPER.

I,the undersigned, do hereby declare under penalty of perjury under the laws of the state of California
that the matter stated in this MOTION are with my own personal knowledge .except as otherwise
stated ,i called as a witness 1 could and would competently testify thereto;28 U.S.C.2247,
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 47 of 65 Page ID #:47




CRISTOBAL RAMOS QUIROZ
A.KA. CRISTOBAL VARELA
A#028711856
PRO-SE
                                              1.
                                   STAT EMENT OF THE CASE.

THERE WAS A MISTAKE IN THE LAW WE NEED TO FIX THE MISTAKE IN THE LAW BEFORE
WE MOVE ANY FURTHER AND STOP MAKING THAT SAME MISTAKE IN THE LAW

1.) THE IMMIGRATION DID NOT GO BY THE UNDERLINE CRIME
UNDERLINE CRIME;"MEANS" when petition was first convicted,thats was 1994'.
a.) At the time ,congress and the supreme court didn't have ruing under plea-bargain and probation
violation,therefnre you must go back to when the petition was first convicted

2.) WRONGFULLY DEPORTED PETITION CRISTOBAL RAMOS QUIROZ,A.K.A.
CRISTOBAL VARELA
a.) NO BURDEN ON THE DEFENSE:"MEANS"
Thanks to the presumption of innocence, there is no burden on the defense to prove its case.

3.) VIOLATING PETITIONER RIGHTS,DUE PROCESS BY WRONGFULLY DEPORTING
PETITIONER IN 1999

4.) PETITIONER CONVICTION DATE; 1994

5.}ANEW LEGISLATION WENT INTO EFFECT; SEPT. 30 1996
 A.) In 1996 PETITIONER VIOLATED HIS PROBATION

6.) PETITIONER WAS RELEASE FROM PRISON 1998;
A.) A NEW LEGISLATION WENT INTO EFFECT ,THE NEW LEGISLATION DID NOT APPLY
TO ME.;THEREFORE NO BURDEN ON THE DEFENSE THE NEW LAW DIDNT APPLY TO ME

7.) SECTION 274 A, NOTE 4 APPLICABILITY OF AMENDMENT MADE BY p.c. 411(a) OF
Act Sept. 30, 1996.
Act Sept. 30 , 1996, P. L. 104-208, DIV C, TITLE IV, SUBTITLE B p.c.(b) 110 stat. 3009-666,
provide: "The amendment made by subsection (a)[adding subsec.(b)(6) of this section] shall apply to
failures occurring on or after the date of the enactment of this Act.".

8.) CONGRESS ADDED A NEW CRIME TO DEPORTATION "DOMESTIC VIOLENCE"
DOMESTIC VIOLENCE; ground at 8 U.S.C. 1227(a)(2)(E). The conviction ,or the conduct that
violated the protective order, must have occurred after admission on or after "Sept. 30. 1996"

9.) APPROPRIATE DATES OF THE "UNDERLINE CRIME"
a.) petitioner was convicted 1994 under a plea bargain ,
  b.) violated his probation in 1996
c.) We conclude that the Immigration Judge violated the plain requirements of The American court
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 48 of 65 Page ID #:48




CRISTOBAL RAMOS QUIROZ
A.K.A.CRISTOBAL VARELA
A#028711856
PRO-SE

THE NEW LEGISLATION WENT INTO EFFECT,THE NEW LEGISLATION DID NOT
APPLY TO ME:

Fed.R. Evid.(609(b)
RULE 609 (b)"s,guide to exactly what is "meant" by ten years is as follows:
if a period of more then ten years has elapsed since the date of the conviction or of the release of the witness
from the confinement imposed for that conviction ,whichever is the date ...UNITED STATES V. TUTINO,883
F. 1125(2d Cir 1989)PETITIONER WAS CONVICTED MAY 1, 2000,PERSENT DATE FROM TO
DATE IS Jan. 30, 2020

IN X017 De~artrnent of homeland security added a new charge to petitioner ,"see id; "California
Federal Rule 609(b);" which was a possession HSC 11377,a felony but in 2001, a new law came into
effect p.c. 2L1.2(b)(1)(c). 8 U.S.C. 1182
First application note 1, defining "drug trafficking offense", facially limits its reach .The application
note says that it is to be used "for purposes of subsection (b)(1)". it does not claim to have any force
for the purposes of 8 U. S .C. p. c. 1101 (a)(43)(B). thus, application note 1"s definition applies to the
use of "drug trafficking offense" only when that term appears verbatim with the text of the guideline
itself, namely in U.S.S.G. p. c. 2L1.2(b)(1)(A),(B)and (E). Second, a fundamental canon of statutory
interpretation hold that, when there is an apparent conflict between a specific provision and a more
general one, the more specific one governs, regardless of the priority of the provision enactment .Cal.
Ex rel Sacramento Metro Air Quality Mgmt. Dist. v. United States. 215 F .3d 1005, 1013(9`h Cir.


2000). Application note 1 states that its definition of "drug trafficking offense" applies to all of
subsection (b)(1). U. S. S. G. p.c. 2L1.2, cmt..n. 1. Under that application note ,simple possession is
not a drue- trafficking offense. Petitioner prior conviction back in may 1, 2000 HSC 11377 was
not a "drug trafficking offense"and there for an aggravated felony under the new 2001 version of
p.c. 2L1.2(b)(1)(c) IS NOT AND aeeravated felony (see id .The United States court of
Appeals for the Fifth Circuit affirmed.

A new Federal law came into effect : if their a change of the law that benefits a petitioner then the
new law will apply 28 U.S.C.2247

281 F .3d at 904.Simple possession is not a felony under federal law .UNITED STATES V.
HINOJOSA-LOPEZ,130 F.3D 691,693(5TH Cir. 1997).


Although petitioner wants to set aside the new added charge cause there was a mistake in the law
when Immigration judge deported petitioner back in 1999. when the petitioner should of not
been deported.8 U. S. C. 1182. depriving petitioner from his rights, violating petitioner due
process,
We need to fix the mistake in the law before we move any further ,28
U.S.C.2247
 Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 49 of 65 Page ID #:49




   CRISTOBAL RAMOS QUIROZ
   A.K.A.CRISTOBAL VARELA
   A#028711856
  PRO-SE


  petitioner complaint that he was wrongfully deported from the United States after being release from custody
  from state prison in 1999 on aplea-bargain; the courts lacks jurisdiction to this matter to review a removal order
  under 8 U.S.C. 1252; The court lacks substantial background information on the events leading to the filling of
  the complaint due to the complaint brevity and a lack of support.




                                       DEFINITION OF DUE PROCESS

  1) Clause included in the Fifth and Fourteenth Amendment to the United States Constitution
  ensuring that' no person is deprived of his l~~e. liberty, or propertx", without due process of
  law.



                         IMMIGRATION JUDGE AND THE PROSECUTOR;

             VIOLATED PETITONERS;PROHIBITION RGAINSTVAGUE LAWS:




 2.) The due Process Clause protects citizen against laws that are too "vague" for the average person to understand, if
 the laws are written in such a manner that an ordinary person cannot determine whether the conduct is expressly
 prohibited, or that a punishment can be rendered if they carry out the conduct ,the court can determine the law to be
 "void" for vagueness ."This prohibition against vague laws ensures that the laws are understandable and that
 ignorance cannot be used as a deFense in criminal offenses."

 p.c.(1258:) JUDGEMENT UPON APPEAL:

(1258:)After hearing the appeal, the court must give judgment without regard to technical errors or
defects , or to exception which do not affeet the substantial rights of the parties,

(1404:) Errors and mistakes in pleading and other proceedings

(1404:) Neither a departure from the form or mode prescribed by this code in respect to any pleading
 or proceeding ,nor an error or mistake therein .Renders it invalid unless I has actually prejudiced the
 defendant, or tended to his prejudice in respect to a substantial right.
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 50 of 65 Page ID #:50




CRISTOBAL RAMOS QUIROZ
A.K.A.CRISTOBAL VARELA
A#028711856
PRO-SE

                                            DOUBLE JERPARDY
1.) VIOLATING: PETITIONERS FIFTH AMENDMENT ;
The Fifth Amendmen~rotects people from being tried for the same crime twice ,and specifies that no person
can be compelled to testify against himself.
2.) seventh Amendment ;ensures an individual's specific right to a fair trial
3.) Ratify; To sign or give consent making something such as a law or Amendment officially valid.

                     Where their was a mistake in the law committed twice
petitioner was wrongfully deported in 1999, petitioner return to the United States ,was arrested for a possession
charge "11377" in 2000 was release to immigration 2001. A federal Judge sentence petitioner for an illegal
reentry fflr his first reentry 77 months, violating petitioner rights ,due process VAGUE LAW;

THE FEDERAL JUDGE,PROSECUTOR,AND THE FEDERAL PUBLIC DEFENDER
FROM THE EASTERN DISTRICT COURT FROM FRESNO;

 Petitioner objects to the inclusion of the presentence report stating, there are no facts set forth on the collateral
attacks of the underlying removal proceeding, where there was a mistake in the law .The Immigration judge
did not go by the "underlying crime",and petitioner was wrongfully deported collateral attack of the
underlying removal proceeding ;where there was one mistake in the law "now where there's a "second" mistake
in the law committed twice. The district court Convicting Cristobal Ramos Quiroz 77 months for his first and.
on1X deportation "for the wrongful deportation the Immigration Judge made".

Section 954, Authorizing charging of two or more offenses in separate courts of same accusatory pleading ,
and this section must be construed so as to give effect to both,see People v. Tideman (Cal. App27,1962)

violated petitioners rights, by prohibiting multiple punishment for single criminal Act p.c. 654, afforded
protection beyond and different from that given by either constitutional proscription of subsequent jeopardy
under Cal Const. Art I, p .c 13,(similar to present Cal Const. Art I, p. c. 7, p .c. 15, or implementation of that
document by this section people v. Tideman, people v. Sturdy (Cal. App 1 S' Dist. June 23 ,1965)

THE POLICY UNDERLYING P.C. 1023
WHICH CODIFIES THE CONSTITUTIONAL PROHIBITION AGAINST DOUBLE
JEOPARDY(CAL.CONST.ART I,P.C.15) people v. Sidener (Cal. Oct.25, 1962)

However .under 8U.S.C. 1326 ,Petitioner may collaterally attack the underlying removal order by showing first
exhaustion of "any administrative remedies that may have been available to seek relief against[he order ;"
second, that "the deportation proceedin~at which the order was issued improperly deprived the alien of the
onoortunity for~udicial review;" and third, that "the entrxof the order was fundamentally unfair."8 U.S.C.
1326 An underlying removal order is fundamentally unfair if an aliens "due process rights were violated by
defects in the underl~g deportation proceeding," and if"he suffered prejudice as a result of the defects."
UNITED STATES V. PALLARES-GALAN, 359 F .3d 1088, 1095 (9'~ Cir. 2004)

The Government bears the burden of proving valid motion for a dismissal in a collateral attack of the underlying
removal proceeding .Lopez-Vasquez, 1F .3d at 753. We "indulge every reasonable presumption against motion,"
and do "not presume acquiescence in the loss of fundamental rights."moreover, "the due process inquiry focuses
on whether [the defendant ]personally made a 'considered and intelligent' motion for a dismissal." UNITED
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 51 of 65 Page ID #:51




 CRISTOBAL RAMOS QUIROZ
A.K.A.CRISTOBAL VARELA
A#028711856
PRO-SE

STATES V. Ubaldo- Figueroa, 364 F .3d 1042, 1049 n. 8(9`h Cir. 2004)
To prevail on a motion to dismiss an indictment on the basis of an {623 F .3d 684} alleged due process defect in
an underlying deportation proceeding,petitioner must not only establish that the defect in the deportation
proceeding violated his due process rights, but also show that he suffered prejudice as a result of those defects .
Ubaldo-Figuera, 364 F.3d at 1048. petitioner need not conclusively demonstrate that he or she would have
received relief to show prejudice, but must show only that there were "plausible grounds for relief." UNITED
STATES V. Gonzalez-Valerio, 342 F .3d 1051, 1054(9`h Cir. 2003).
Although we conclude that DHS violated petitioners rights to due process in the underlying deportation, and that
the Immigration judge, district court and the federal Government violated its own regulation in doing so, we
conclude that he suffer prejudice as a result.

We conclude that the Immigration Judge violated the plain requirements of The American court structure



THE IMMIGRATION COURT AND THE GOVERNMENT VIOLATED THE FOLLOWING
               P.C.1.3 THE AMERICAN COURT STRUCTURE:

1.) THE FUNCTIONS OF THE TRIAL COURT ARE RECEIVING PROPER EVIDENCE,

2.) COMPILING A RECORD OF THE EVIDENCE INTRODUCED,

3.) DISPUTED FACTS FROM THE EVIDENCE INTRODUCE,

4.) APPLYING THE APPROPRIATE LAW TO THE FACTS,AND GRANTING APPROPRIATE
RELIEF.


5.) THE FACT-FUNCTION OF A TRIAL CAN BE EXERCISED EITHER BY THE JURY, IF THE
RIGHT TO JURY TRIAL EXISTS AND IS EXERCISED, OR BY THE JUDGE WHO THEN HAS
T'WO SEPARATE AND DISTINCT DUTIES:
FACT FINDING AND APPLYING THE PROPER LAW.
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 52 of 65 Page ID #:52




                                     PROOF OF SERVICE BYMAIL
                                       BY PERSON IN A FEDERAL DETENTION
                                         (Fed. R . Cir. P.S; 28U.S.C.p.c 1746)

I,CRISTOBAL RAMOS QUIROZ A# 028711856, A.K.A. CRISTOBAL VARELA ,The undersigned ,
certify and do declare that I am over the age of 18 years old , I am detained at ADELANTO
 DETENTION CENTER by DHS located in adelanto ,ca. And that I am a party to the attached
foregoing cause of action . I did serve a true original and copy of this document:



By depositing it in the united states postal mail ,located at adelanto ,ca. Detention center to the
folloti~ing persons;

BY:
( )FAX
( )HAND DELIVER
(X )MAILING
( )COMMERCIAL COURIER

OFFICE OF CHIEF COUNSEL,DHS
DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
ADELANTO,IMMIGRATION COURT
10400 RANCHO ROAD
ADELANTO,CALTFORNIA .92301

DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
ADELANTO,IMMIGRATION COURT ROOM# 5
10400 RANCHO ROAD
ADELANTO,CALIFORNIA,92301




I,the undersigned, do hereby declare under penalty of perjury under the laws of the state of California
that the matter stated in this declaration are with my own personal knowledge .except as otherwise
stated ,i called as a witness I could and would competently testify thereto; 28U.S.C.1746,18 U.S.C. 1621;

                                              ,F
Respectfully Submitted,  ~''~          ~~ f` %`~~
                       fj~
                  ~p
                    ,. ,~ z~`
                                                                                                 Date
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 53 of 65 Page ID #:53




  1 QLTIN DENVIR,Bar No. 49374
    Federal Defender
  2 ROBERT W RAINWATER, Bar No. 67212
    Assistant Federal Defender
  3 2300 Tulare Street, Suite 330
    Fresno, California 93721
  4 Telephone:(559)487-5561

  5 Counsel for Defendant
    CRISTOBAL RAMOS-QUIROZ
  6

  7

  8                         IN THE UNITED STATES DISTRICT COURT FOR THE

 9                                   EASTERN DISTRICT OF CALIFORNIA

 10 iJNITED STATES OF AMERICA,                      )       No. CR-F-02-5179 REC

11                           Plaintiff,              ~     MOTION FOR DISCOVERY
                                                           AND POINTS AND AUTHORITIES
12                   v.

13 CRISTOBAL RAMOS-QUIROZ,
     aka Christopher Verela
14   aka Cristobal Quiroz Ramos
     aka Cristobal Varela
15 '                                                       DATE: July 8, 2002
                                                           TIME: 9:00 a.m.
16                           Defendant.                    DEPARTMENT: One
                                                           Honorable Robert E. Coyle
17

18 TO:        JOHN K. VINCENT, UNITED STATES ATTORNEY, AND WILLIAM L. SIMS,
             ASSISTANT UNITED STATES ATTORNEY, COUNSEL FOR PLAINTIFF:
19

20           PLEASE TAKE NOTICE that on July 8, 2002, at 9:00 a.m., or as soon thereafter as the matter

21    ~an be heard in the Courtroom ofthe ~3onorable Robert E. Coyle, Senior United States Districi 3udge

22 for the Eastern District of California, defendant, Cristobal Ramos-Quiroz, will move the Court for an

23    order directing the United States Attorney ofthe Eastern District of California to make available to the

24 defense for examination, inspection, and copying the following items that are in the actual or

25 constructive possession of the United States Attorney of the Eastern District of California or his

26    assistants, investigators, employees, or agents:

27           1. All records and documents contained in the defendant's "A file," numbered A28 711 856

~I maintained by the Immigration and Naturalization Service.
Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 54 of 65 Page ID #:54




  1              2. The take recordings ofthe hearings on his previous deportation proceedings, this includes a

  2 hearing c~~ or about February 9, 1999.

  3              This motion is based upon the instant motion and notice of motion, the attached statement of

  4 facts and memorandum of points and authorities, the files and records in the above-entitled cause, and

  5     any and all other information that may be brought to the Court's attention before or during the hearing

  6 on this motion.

  7                                        POINTS AND AUTHORITIES

  8              The defendant, Cristobal Ramos-Quiroz,requests disclosure ofthe material contained in his file

 9      maintained by the Immigration and Naturalization Service and of the tape recording of his prior

10 deportation hearings. Disclosure is necessary so that he may obtain favorable evidence for his defense

11      that he believes is contained therein. The defendant is entitled to the evidence pursuant to Brady u

12 Maryland(1963) 373 U.5. 83 and the Federal Rules of Criminal Procedure Rule 16(a)(1)(C).

13               The government has already provided the defendant partial discovery of his "A file" by allowing

14 his attorney informal discovery of a small portion of the file, selected by the government for counsels

15 review. The defendant hereby requests that he be allowed full review ofthe file to discover documents

16 that may show that the                             ofthe defendant were invalid or for evidence that he was

17 granted pernussion to enter the United States.

18               For the foregoing reasons, the defendant respectfully requests that the Court compel the

19 production of discovery to include the contents of his "A file" and the tape recordings of his prior

20 deportation hearings.

21      Dated: Jung 24, 2002

22                                                             Res    fully submitted,

23                              :~'~                                          ~~ ~
                              f~j
24           -                                                 Robert W. Rainwater
                             /' C_-                            Assistant Federal Defender
25            ~                            L~
                              .~
26
                                       z~~
27

28 II                                                      2
        Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 55 of 65 Page ID #:55


f   ~




    1                                        PROOF OF SERVICE BY MAIL
    2

    3   UNITED STATES OF AMERICA,                            )       CASE NO. CR-F-02-5179 REC

                                Plaintiff,                   )

    5          v.                                            )

    6   CRISTOBAL RA.MOS-QUIROZ,                             )

    7                           Defendant.                   )

    8

    9          I am employed in the Counfi~ of Fresno, State of California. I am over the age of 18 yeazs and not a

10      party to the within action; I am readily familiar with the business practice for collection and processing of

11      correspondence for mailing with the United States Post Office; the correspondence referenced below

12      would be deposited with the United States Postal Service on the date of execution hereof in the ordinary

13      course of business.

14             On the date of execution hereof, at my place of business,I served the foregoing described as

15                            OBJECTIONS TO PRESENTENCE INVESTIGATION REPORT

16      on the parties to be noticed in said action, by placing a true copy thereof enclosed in a sealed envelope

17      with postage thereon fully prepaid, for collection and mailing following ordinary business practices and

18      addressed as follows for depositing with the United States Postal Service:

19
        WILLIAM L. SIMS                                              HUBERT L. ALVAREZ
20      Assistant U.S. Attorney                                      Sr. U.S. Probation Officer
        Federal Building, Room 3654                                  Federal Building, Room 1000
21      1130 O Street                                                1130 O Street
        Fresno, California 93721                                     Fresno, CA 93721
22

23             I declaze that I am employed in the office of a member of the bar of this court at whose direction

24      the service was made.

25             EXECUTED on /~— ~~~                   at Fresno, California.
                                                                  ~~
26
                                                             /~
27                                                           Betty       Blaney

28
     Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 56 of 65 Page ID #:56




                                                                               In light ofthe tens of others who
1    Count One as this was the United States Attorney's policy at that time.
                                                               month sentenc          es under the previous policies it
2    are similarly situated to Mr. Ramos-Quiroz who received 6

3    is hard to justify a 77 month sentence in his case.

4    Dated: November 8, 2002
                                                    Respectfully submitted,
5
                                                    QUIN DENVIR
6                                                   Federal  nder

7

8                                                                         ATER
9                                                   Assistant Federal Defender
                                                    Attorney for Defendant
10                                                  EDUARDO MARQUEZ

11
12
13
                                           ~~~              -7
14                                                               _.           _ .__
15                                      ~~-.
16
17                         '~ 1~
                           ~     !~
                               ~~!~



18

19

20

21

22

23

24

25

26

27

28

                                                            3
      Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 57 of 65 Page ID #:57




 1                                   PROOF OF SERVICE -HAND DELNERY

 2

 3      UNITED STATES OF AMERICA                     )       NO. CR-F-02-5179 REC

 4                             Plaintiff,            )

 5                      v.                           )

 6'     CRISTOB?~L RAMOS-QUIROZ,                    )
             aka Christopher Verela                 )
 7           aka Cristobal Quiroz Ramos             )
             aka Cristobal Varela                   )
 8
                               Defendant.           )
 9

10
               The undersigned hereby certifies that she is ari employee in the Office ofthe Federal Defender
li
        for the Eastern District of California and is a person of such age and discretion as to be competent to
12
        serve papers.
13
               On June 24, 2002, she caused a copy ofthe original ofthe attached
14
                         MOTION FOR DISCOVERY AND POINTS AND AUTHORITIES
15
        to be personally served on the following named person at the address stated by leaving a
16
        copy ofsaid document with the person in chazge
17

18             JOHN K. VINCENT
               United States Attorney
19             WILLIAM L. SIMS
               Assistant U.S. Attorney
20             Federal Building, Room 3654
               1130 "O" Street
21             Fresno, CA 93721

22
               DATED: June~,2002
23

24                                                                     nnie Garcia

25

26

27

28
 Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 58 of 65 Page ID #:58


Sun Java System Communications Express -Please View f=rame 1                                 Page 1 of 1



    From PL.FASF DO NOT REPLY OR SEND MAIL TO THIS ADDRESS <AppprocessorsystemLdoj.ca.gov>
    Sent Tuesday, November 14, 2017 4:3£3 pm
      To a14390@smss.doj.ca.gov
 Subject APP: CALIFORNIA - VARELA, CRISTOBAL - CADOJ (.20171114163755_24:100797.)
 STA-~F OF CALIFORNIA
 D LF'ARTMENT OF JUSTICE
 E3ureau vi Criminal Information and Analysis
 f'.O. Box 903417
 Sacramento, CA 94203-4170



 I~AT E: 11/14/2017


        CACBRIVERSIDE IHSS PA
        1 2125 DAY STREET SUITES 101
        IVIORENO VALLEY CA 92557


  * *`*~`*"CP,DFLAY~~TIFICATION**'****" *

 RE: This is to notify you of a delay in completing the following applicant transaction.

APP ORI~        AD317
APP NAME'         CRISTOBAL VARFLA
APP TYPE:         ELDER CARE
APP TITLE:       IFiSS PROVIDER
!\PP SERVICE RE(1UESTED: CAJ
OCA:
SIU:         AXXXXXXXX
DOES:         01 /14/196f3
SS N:         568336995
 Cl)l:        C3951307
 A-~ I:      G318VAC096
 OAl-I
 DATE SUBMITTED:     11/14/2017
 SCN #~:       LH5K3180010

 APP ADDRESS:            1109 MAKO LANE FERRIS CA 92571


 ~I`HIS BACKGROUND CHECK REQUIRES MANUAL INTERVENTION AND WILL l'AK~ TIME TO
COMPLETE. QUESTIONS RELATED TO THE DELAY (THAT CAN BE CAUSED BY MANY FACTORS)
CANNOT BE RESPONDED TO AS THERE IS NO PERTINENT INFORMATION THAT CAN BE
ST,nTUTORiI Y PRC~\/IDED TO YOU UNTIL THE REVIEW OF ALL RELEVANT INFORMATION !S
COMPLETE.

"DO NOT HAVE THE APPLICANT CONTACT THE DOJ ABOUT THEIR BACKGROUND CHECK.
 1-HE DOJ CANNOT PROVIDE TFf~ APPLICANT WITH ANY INFORMATION.

 f_=lectronic Response Lode: 14390
 E-mail address:        A14390@SMSS.DOJ.CA.GOV                 ~~~
                                                             f f'i

                                              9             /
                                                        -
                                        r'~                 ~~-


                                   %~

                            /`                    ~' 2~
s
~
        Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 59 of 65 Page ID #:59
   DMV RECORD FOR LAW ENFORCEMENT USE ONLY
   DL/NO:C3951307*B/D:O1-14-1968*NAME:VARELA
                                               CRISTOBAL*
   RES/ADDR: AS OF 01-16-96:16600 DOWNEY AVE
                                              SP 53 PARAMOUNT 90723*
   0TH/ADDR AS OF 11-OS -92:16600 DOWNEY AVENUE
                                                 53 PARAMOUNT
   AKA:VARELA CRESTOBAL*
   IDENTIFYING INFORMATION:
   SEX:MALE*HAIR:BLACK*EYES:BRN*HT:S-08*WT:150*
   ID CARD MLD:02-02-96*EXPIRES:O1-14-02*BATES
                                                :MAG*
  LIC/ISS:O1-24-95*EXPIRES:O1-14-98*CLASSIC
                                              NON-CONIl~fERCIAL*
  ENDORSEMENTS:NONE*
  LATEST APP:
  DL TYPE:ID CARD*ISS/DATE: 01-16-96*OFFICE:
                                               BFL*
  LICENSE STATUS:
  EXPIRED*
  DEPARTMENTAL ACTIONS:
  NONE
 CONVICTIONS:
[NONE
"FAILURES TO APPEAR:
 NONE
 ACCIDENTS:
 NONE
 END
       Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 60 of 65 Page ID #:60


                ~~~~~ FOR STRONG COMMVHITIES,INC.
                 UPLAND, CA. 91786 ♦909.232.2813 ♦ INFOQLADIESOFTHEIE.ORG ♦ WWW.LADIESOFTHEIE.ORG



    To: Honorable Judge
                                   ~~r~
                                     ~~                                               Date: March 4, 2019

    From: Christy Mac; Ladies of the IE for Strong Communities, Inc.

    Sub: Letter of Recommendation
    Re: Cristobal Ramos Quiroz

    Good Afternoon Your Honor,

    My name is Christy Mac and I am the Founder and Executive Director of Ladies of the IE for Strong Communities Inc. Our
    organization in partnership with another non-profit operate 3 transitional homes in the Inland Empire.

    Cristobal is a resident at TLC2 which is one of our transitional homes. He is a model resident that goes above and beyond
    help his fellow residents, volunteer at the food bank, and drives other residents to various appointments using the house v~
    He is very adamant about getting his life back on track.

    In his spare time he looks for work, cleans the house beyond his assigned chores, and cooks for the house. In regards to h
    program tasks he has completed almost everything to date with the exception of a few items which he is actively working of
    All the above are examples of why we consider him a model resident.

   His biggest problem so far is gaining employment even though he is diligent in his job search. When employers see or learn
   of his ankle monitoring bracelet they turn him down. I have no doubt he is capable of finding and maintaining full time
   employment if that was not an issue.

     don't know the details of his case or the reasoning of the ankle monitoring bracelet:"if there is no other option at the preset
   time I understand. However, if there is an option to have the ankle monitoring bracelet removed I believe that would be the
   best option in order for Cristobal to be successful and reach his goals in getting back on his feet.

   If you would like to know more about our program and the details of Cristobal's participation and progress,feel free to
   contact me anytime using the contact info listed below. Thank you for your time and consideration and have a Blessed day.

   you can reach us at 909-232-2813 / christy~ladiesoftheie.org.
                                                                                                . ~



   Sincerely,
                                                                             l G
   r            A


   Christy Mac
   Director /President
   Ladies of the IE for Strong Communities, Inc.
   Christy@ladiesoftheie.org
   909-232-2813 Cell
   www.facebook.com/Lad iesOfThelE
   www.ladiesoftheie.org

   "If it matters to the community then it matters to usf"


   {;       ~        ~                                       _   .;,
~r~~;           ~        S~R~ C~3~~# ,t[ :- ~~te~~~                              +' = !4~:s221Z42•GA G~~p G~~~2d~3
     Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 61 of 65 Page ID #:61




~.       Date: 10/11/2018`
~-
 :
 :
€,      To the: Department of Homeland Security,
~ '-
                                                                                                                      j

                                  ~+;`                                       ={ .


                                                                                     _,.~        ,.~_._. _   .__ ._   f   ~____,,___
~
?        1.1115 IE''CtQf IS't0 ~'C~;~i7tf~T1'iildi ~f:-C~f5i~D        C-51a1 ;r.
                                   ~.
C;:     Riverside's Home~ss Access Center with mainienar '~e services. He is being compersated for
        his services. As Mr. Varela has been reliable, consistent and competent in preforming the-
        d uties assigned. ~~`

        M r. Varela is alsc"o~ our permanent housing list and is currently placed in temporary housing as
"i

        he seeking permanent housing.



        Thank You,

        Tamika Lockley - ~,A



        Homeless O~treav~~ specialist
        City of Riverside
        951-826-3933
        Tlockley@ riversi~~`~ca.gov

                               ~, ;


                           4
                          `V~_..
                                                                 A          ~~ < i          ii
                                                                                    r~~~i
                                                                                             r'

                              ~,.
                                                                 ~i
                                                                                 ~~~C~/
                                                                             i




                              1
          Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 62 of 65 Page ID #:62


                                                                                                                                                             4


                                                                                                                                                             ~~J



BankofAmerica ~~'
 P.U. Box 15284
                                                                                                                 Customer service information
 WilmingWn, DF 19850



                                                                                                             ~~) Customer service: 1.800.432.1000
    ~ ~il~~i~i~li~~~lllli~~l~~llll~~~linl~iii~ii~~~~~~i~~ll~ln~~~i
    AH            0     318 671 750 001168 #@O1 AV 0.373                                                         TDD/TTY users only: 1.800.288.4408
    CRISTOBAL VARELA                                                                                             En Espanol: 1.800.688.6086
    1 109 MAKO LN
    PERRIS, CA 92571-4925                                                                                    4   bankofamerica.com
                                                                                                            ~"`~ Bank of America, N.A.
                                                                                                                 P.O. Box 251 18
                                                                                                                 Tampa, FL 33622-5118




Your BofA Core Checking
for August 22, 2017 to September 19, 2017                                                                  Account number: 3250 9140 5661
CRISTOBAL VARELA



Beginning balance on August 22, 2017                                                        -$1.12
Deposits and other additions                                                                   0.00
Withdrawals and other subtractions                                                            -0.00
Checks                                                                                        -0.00
Service fees                                                                                -12.00

Ending balance on September 19, 2017                                                     -$13.12



         Celebrate 20 years of Museums on Use. During the first full weekend of every month,just show your Bank of Americas"~ credit card and
         a photo ID for one free general admission to more than 175 cultural institutions. Learn mor at b kofamerica.com/artsonus.



.                                                                                               s~

    ~                                                                                                      ~ ~~

         THE VIETNAM WAR
                t I ~ r k y~,w luc,~! l ip-t in~~.s f~ ,i tiir>> ~,                 ~            t~betterconnected

                                                                           bankofamerica.com/uietnamwar
                                         PBS
                                                                            ?OliF,mkofAm~iicaCoipoiaiion                    SSIv1U7- 17-0I 18A l ARD~AFFVW
                                                                      ~'
    Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 63 of 65 Page ID #:63




Name:      Central City Lutheran Mission                                      Accessed:         Pending

Type:      Housing                                                           Assignment Date:          08/14/2018

Address:

1354 N G St
San Bernardino, CA 92401
Phone:      1(909)381-6921

Instructions:
The Participant was instructed to follow up regarding placement.
Notes:
                COMMUNITY REFERRAL /Central City Lutheran Mission:




                On 08 14 18, During office visit CS inquired about P's wellbeing . P states he does not
                   b
                have a sta          CS inquired about community referrals and P stated he wasn't too
                              lt
                         ~s ~ers.
                sure about         Case Specialist (CS)Saenz asked the Participant if she couldsist
                                                                                                  as    by
                providing a Community Referral to a facility that would possibly assist with his shelter
                needs.


                REFERRAL: Case Specialist (CS)Saenz asked the Participant if she could assist by pro
                a Communit Referral       Central City Lutheran Mission: where needs could possibly be
                low/free~o cost. The Participant acknowledged.


                R EFERRAL PROVIDED:


              The Participant was provided with: Central City Lutheran Mission:
              O UTCOME:      o up will be made at next face to face :08/28/18


                                                                                                      l ~ ~'~•

 Partici   nt                                                                   Date
                                    i




 ISCS                                                                           Date


                      Participant                                    ISCS                                  Date Reviewed
              Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 64 of 65 Page ID #:64



          ~        ~. _ ._, ,_.,.,~~~._ ~ .., ~._~. ~~..                   ~      ~                                 i~`~{fc~'s~i   ~/~~•:i~/rte_
 '     ~~~
 r = -" ~'~`~                                                          Date                  Clieni Track ID         Lasr ~~arne First Name


                                                           P.l~le5 ~P~[~ P~'oeed~t'e5 (posted on Bulletin Board)
Critical Rules for Conduit:_ `zilure to comeresults in irnmediaie expulsion. Client and belo~~inks must leave imrnediafely. Police v~ill be
contacted if necessa~
          fdo drugs or alco~~o: on any l55/CCL(J properly
           No disrupting any safety protocols or shelter op~raiion
         !vo wezpons (knives, other potential v~eapons or tools must be placed in th~ lockers prior to checking in.(knire must meet la~•:~ size)
          fJo violence, threats of violence, intimidation, provoking or leevd acts/behavior.
           No "Hale Speech." Any offensive language or acts used to~~aaras a specific person/group o. people based on race, cul~ure, ~enoer,
          r eligion, sexual orientation or other designations.
Rules for Conduct: Failure to cornU~1~ will result in one v✓arnin~ follow.ec~ b ~ re uesi to leave for night & meztin~ ~vitn case management
          Only shelter clients are ~~Ilo~ved in the shelter, Pd0 GUEST Al l~:)V✓ED.
          Failure to sign in viill be recorded as an absence.
   ~      ~:~IUltip{e nioirily absences or missed appointments will cause exit to program
          I ncome verification roust he provided ~•.~iihin 10 days o.intake or will result in shelter exit
   o      No leaving gated 2rea after signing in. If you leave you will not be allovred bacF: in that night.
   o      Cigarette smoking is allo~~✓r d only in Gesibnated areas znd trash rnuwt be properly discarded.
   o      Curfe~~~: 9:00 prn, doors v.ili ~-, locked, arrival after that lime requires preapproval from cash manaUemznt. Must call prior to 6:00 pm
          Employed CLent Curfew: 11:00 pm v✓i[h verified schedule. CCLf~~ cannot accommodate schedules requiring arrival after 11:OD pm.
          Ne~v Client Chech-in: 6:OD pm and must complete entire checl;-in process (please see posted signs)
          Shopping carts, Luggage, and I arge bags are not permitted on the property.
          Personal belongings must be dried in dryer and roust fit into ~ large tub provided by CCLPJI
   0      Beds space vrill be assigned, AL! client must reside in their assigned space and space it subject to change.
   o      All clients must complete the metal detector process, removE all belongings as requested and follov~ RV Instructions.
          Shelter residents are not to be on CCLPJI property bztween the hours of 7:30 a.m. and 7:00 p.m. Except during the fo!lowirq:
          Scheduled appointments Walk-in Services (during v~alk-in hours only), community activities(community men!o.~ Tuesdays, Thursdays
          and Fridays ai noon, computer lab Tuesday Thursday and Fridays 1 Pm to 3 prn]. Other exceptions n~o~ be gronted b~ Case
          ~Aana4ement, Management Staff or Area Director.
   o      The follov✓ing are restricted areas: =11 CCIM residential ho: ~- ~CLM classrocn~s, thrift store (,during non-thrift ho ,;s). Exceptions
          m ay be granted by the Case Management, Management 5. `' '~~a uirector.
   o      Belongings not stored in tub or removed from the locker, after ~ heck out or during day, ~~~ill be discarded. belongings that do not fit it
          the tub and left in the shelter during `h2 da;~ r;i!I oe discarded.
   o      CCLM does not advise leaving ~~a!uabl,,:s such as computers and cell phones unattended in the shelter. CCLM is not liable for any theft
          or damages of personal property, indu-!ing items in the locker.
          Quiet time begins at 10:30 p.m. All radios are to be turned of.~, electronic devices (e.g. phones, computers) silenced and screens off,
          a nd all conversations in a lows voice.
   o      If you need your belongings from the locker early, place your name and the time you need your belongings on the white board,
          otherwise you v~ill not have access until 500 am.
   o      All people - clients, resident volunteers, v~~lunteers, community members and staff - are to be treated tivith respect and dignity.
          I nstructions from the Resident Volunteers, Case Managers and staff are to be obeyed. Grievances can be brought to the attentipr. ~f
          the Case Management and Area Director.
   e      With the exception of capped ~~fater bottles with only water 'sn them,food and drink are not permitted in the sanctuary.
   e      Clients are not to interact with students in file after school program.
Guidelines and Other Information
   •      Meals are served: Monday-Saturday: Breakfa~ t bet~vezn 6:311 a.m. and 730 a.m.; Dinner between 7:15 p.m. and 7:45 p.m.
          Sunday: E3reakfast between,6:30 zm and 730 ;.m and dinm. ~•~un~ 6pm after 5prn Nrorship.
   a      Showers: The maximum shower time is 10 min :tes. ~ ~ :o~~'~ ~~ ~~~orning are given to clients who are employed or students.
                     o Morning- Employed clients sign u~ -::3C am ~ .00 am
                     o Morning- All others: clients sign up 5:00 am t~ :,:30 am
                     o Night- All clients: sign up 7:00 pm tc~ 7:30 pm
 have read and I understand the rules. I understand failurE~ to comply can result in expulsion and immediate removal from property
uncle tand st~p atten           g and do not return for my belongings it ~ti~ill be discarded 3 days after my Exit from Shelter.



 tent's signature                                                Da
                \
      ~ ,.._              '`      ,-~ + r
                                          . _ •~
                                                                                     -      Hasler

                                                                                            0129l
                                                                                            ~$008.70°
f~~ e 1 c~ n~~ ~-C_E ~~oCess~          C-en~-e r                                            ~+         ZIP 92301
                                                                                            E        011E11680815

 ~ ~ZSO   ~C~       o   ~c~ .
 ~c~e1G.r~~     C~ ~2'>>b


                                                             K,
                                                             .
                                                             ~S     ~~~1~ED
                                                                11~F~iS
                                                                         ,4iC   _rv~U,4T




                                                             D~srkicr o~ cauFo
                                C?`\                                               RNiq
                        ~
                        ~                                   ~~                  OFp




                                                       ~~~~~

                                                   ~~ I    ~~.                       ~~S cc-~ c~uv~-
                                                        I~ s~~~ ~s ~ ~~~-~ a ~~ y
                                               ZSS E~~~~
                                                   ~~ ~~~.e~~ ~l~~Y~~, ~ o~ c ~.
                                                      ~~.~~D~ ~ ~~o s~~r ~
                                                                                                                    Case 2:20-cv-01087-JAK-SK Document 1 Filed 02/03/20 Page 65 of 65 Page ID #:65
